                       Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 1 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates          Date        Description
DX. 001 1SEO_EDPA_00000011   1SEO_EDPA_00000017    1/9/2017 Email Chain from Michelle Brown to Ben Bechtel re Meeting with
                                                            Efraim Nathan and Social Media Work for Sweat it Out
DX. 002 1SEO_EDPA_00000168   1SEO_EDPA_00000168    4/1/2019 Email from Ben Bechtel to Efraim Nathan re Sweat it Out New
                                                            Website
DX. 003 1SEO_EDPA_00001458                         1/6/2017 Notes from Phone Call
DX. 004 1SEO_EDPA_00001468                       11/16/2016 Notes from Meeting
DX. 005 1SEO_EDPA_00002127   1SEO_EDPA_00002128    1/3/2013 Please Use This "About The Company" Section Going Forward For
                                                            Any SWEAT IT OUT Press Releases You May Happen to Write

DX. 006 1SEO_EDPA_00002424                                5/8/2018 Sweat it Out and Cool Compression- Ben Bechtel Important New
                                                                   Branding Notice
DX. 007 1SEO_EDPA_00002866   1SEO_EDPA_00002871                    Sweat It Out Report - February 22 2015 to March 23, 2015

DX. 008 1SEO_EDPA_00003625   1SEO_EDPA_00003671                    1SEO.com - Sweat it Out Internet Marketing Report; Your
                                                                   Rankings; Getting you Ranked! 7.1.12 - 7.31.12
DX. 009 1SEO_EDPA_00003693   1SEO_EDPA_00003730                    1SEO.com - Sweat it Out Internet Marketing Report; Your
                                                                   Rankings; Getting you Ranked! 6.1.12 - 6.30.12
DX. 010 1SEO_EDPA_00004562                              10/16/2013 SweatitOut.com Message Board - Expanding Keyword Knee
                                                                   Support to be Compression Tights for Knee Support
DX. 011 1SEO_EDPA_00004746                              11/22/2016 SweatitOut.com Message Board - Put Together Some Posts Around
                                                                   "COOL Compression" for Efraim to Review
DX. 012 1SEO_EDPA_00004900   1SEO_EDPA_00004902           1/3/2013 Email chain re Wait for Ben to get Approved Press Release From
                                                                   Efraim for this account
DX. 013 1SEO_EDPA_00005026                                5/8/2012 Sweat it Out- Ben Bechtel Important New Branding Notice on
                                                                   Using Sweat it Out in All Caps
DX. 014 1SEO_EDPA_00005881                              11/16/2016 Email from Ben Bechtel to Efraim Nathan (Lontex) re: Cool
                                                                   Compression Twitter Link
DX. 015 1SEO_EDPA_00006146                               1/17/2019 SweatitOut.com Message Board - Please Review and Update On-
                                                                   Page Recommendations
DX. 016 1SEO_EDPA_00006570   1SEO_EDPA_00006572         11/22/2016 Michael Morrison mail to Lontex re Updated Tweets for Each
                                                                   Compression Style Product



                                                                1
                       Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 2 of 57
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates          Date        Description
DX. 017 1SEO_EDPA_00006909   1SEO_EDPA_00006914   5/31/2019 Email chain from Ben Bechtel to Lontex re Sweat It Out Home Page
                                                            Design
DX. 018 1SEO_EDPA_00006959   1SEO_EDPA_00006966             1SEO Digital Agency - Web Design Client Questionnaire
DX. 019 1SEO_EDPA_00007077   1SEO_EDPA_00007079   2/22/2018 Email from Lontex to Ben Bechtel re: Sweat it Out Keyword List
                                                            with attachment
DX. 020 1SEO_EDPA_00007333   1SEO_EDPA_00007338    3/8/2018 Email from Lontex to Bill Leifholtz re: SWEAT IT OUT's Next
                                                            Batch of SEO Content Ready for Approval
DX. 021 1SEO_EDPA_00007750   1SEO_EDPA_00007752   5/13/2016 Email chain from Lance Bachmann to BJ Bergey re: cool-
                                                            compression.com - Urgently need to point it to our website
                                                            www.sweatitout.com
DX. 022 1SEO_EDPA_00008137   1SEO_EDPA_00008143   5/23/2012 Email Chain from Glenn Gilroy to Ben Bechtel re Domain Name
                                                            List Sweat it Out
DX. 023 1SEO_EDPA_00008166   1SEO_EDPA_00008172   5/23/2012 Email chain from Ben Bechtel to Glenn Gilroy re: Domain Name
                                                            List Sweat It Out
DX. 024 1SEO_EDPA_00008183   1SEO_EDPA_00008185   8/19/2011 Email Chain from Matt Freedman to Mike Stewart re
                                                            Sweatitout.com Website Samples
DX. 025 1SEO_EDPA_00008186   1SEO_EDPA_00008192   5/23/2012 Email chain from Ben Bechtel to Shawn Swain re: Domain Name
                                                            List Sweat It Out
DX. 026 1SEO_EDPA_00008782   1SEO_EDPA_00008791   1/15/2016 Email Chain from Ben Bechtel to Efraim Nathan re: Hack into Site
                                                            and Email
DX. 027 1SEO_EDPA_00008911   1SEO_EDPA_00008915   7/28/2015 Email chain from John Miller to Nick Quirk re: More Webmaster
                                                            Tool Messages
DX. 028 1SEO_EDPA_00010086   1SEO_EDPA_00010091   5/29/2012 Email Chain from Ben Bechtel to Mohit Sharma re: Sweat it Out
                                                            Google Search
DX. 029 1SEO_EDPA_00012159   1SEO_EDPA_00012163   10/2/2013 Email from Mohit Sharma to Shawn Swaim with Attached
                                                            Proposed Recommendations for SweatitOut.com
DX. 030 1SEO_EDPA_00024313   1SEO_EDPA_00024315 12/15/2016 Email Chain from Efraim Nathan to Rebecca Young re:
                                                            Sweatitout.com Checkout Payment Message
DX. 031 1SEO_EDPA_00025523   1SEO_EDPA_00025527   6/24/2019 Email chain from Britt Rawcliffe to Ben Bechtel re: Please reply -
                                                            Sweat it Out Products




                                                                 2
                       Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 3 of 57
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates          Date         Description
DX. 032 1SEO_EDPA_00026386   1SEO_EDPA_00026388 11/15/2018 Email from Gia Cattaneo to Sales@sweat.it.com re Lontex's Latest
                                                             Batch of Content
DX. 033 1SEO_EDPA_00026792   1SEO_EDPA_00026793    5/10/2018 Email from Ben Bechtel to Efraim Nathan (Lontex) re Facebook
                                                             Name
DX. 034 1SEO_EDPA_00030063   1SEO_EDPA_00030076              1SEO Sweat it Out Report - May 2015
DX. 035 1SEO_EDPA_00030937   1SEO_EDPA_00030942 Jan. 2017    Sweat It Out Report

DX. 036 1SEO_EDPA_00030972   1SEO_EDPA_00030987 Dec. 2016              Sweat It Out Report

DX. 037 1SEO_EDPA_00031051   1SEO_EDPA_00031066                     1SEO Sweat it Out Report - November 2016
DX. 038 1SEO_EDPA_00031558                                5/13/2016 Ben Bechtel email to Lance Bachmann re: Changing URL from
                                                                    website to coolcompression.com to sweatitout.com
DX. 039 1SEO_EDPA_00032443   1SEO_EDPA_00032448            2/2/2016 Email Chain from Efraim Nathan to Megan Dicther re: Adding Cool
                                                                    Compression to Sweatitout.com website
DX. 040 1SEO_EDPA_00034471                                          Google Analytics - Sweatitout.com All Traffic for 12.15.13 -
                                                                    1.15.14
DX. 041 1SEO_EDPA_00034538   1SEO_EDPA_00034543                     1SEO.com - Sweat it Out Internet Marketing Report; Your
                                                                    Rankings; Getting you Ranked! 12.1.12 - 12.24.12
DX. 042 1SEO_EDPA_00034552   1SEO_EDPA_00034554          12/10/2012 Email from Ben Bechtel to Efraim Nathan re 11.1.12 - 12.3.12
                                                                    Summary Report for Sweatitout.com
DX. 043 1SEO_EDPA_00034555   1SEO_EDPA_00034556           11/1/2012 www.sweatitout.com Ranking Results

DX. 044 1SEO_EDPA_00034591                                          Google Analytics - Sweatitout.com All Traffic Data for 3.1.13 -
                                                                    3.31.13 and 1.29.13 - 2.28.13
DX. 045 1SEO_EDPA_00034611   1SEO_EDPA_00034613            8/4/2013 1SEO Rankings Report for sweatitout.com

DX. 046 1SEO_EDPA_00034615   1SEO_EDPA_00034615                     Google Analytics - Sweatitout.com All Traffic Data for 6.25.13 -
                                                                    7.25.13
DX. 047 1SEO_EDPA_00034626   1SEO_EDPA_00034628            4/1/2013 1SEO.com - Sweat it Out Internet Ranking Report; Getting You
                                                                    Ranked - Getting You Leads - 4.1.13




                                                                 3
                       Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 4 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                    Date         Description
DX. 048 1SEO_EDPA_00034736                                             Google Analytics - Sweatitout.com All Traffic Data for 8.25.13 -
                                                                       9.25.13
DX. 049 1SEO_EDPA_00034737                                             Google Analytics - Sweatitout.com Network Referrals for 8.25.13 -
                                                                       9.25.13
DX. 050 1SEO_EDPA_00038083   1SEO_EDPA_00038085               9/5/2013 1SEO.com - Sweat it Out Keyword Performance Report 9.5.13
DX. 051 1SEO_EDPA_00038236   1SEO_EDPA_00038237               9/5/2013 1SEO.com - Sweatitout.com Keyword Performance Report for
                                                                       2.9.13
DX. 052 1SEO_EDPA_0006585    1SEO_EDPA_0006590                2/2/2016 Email Chain from Ben Bechtel to Efraim Nathan re: Sweat it out
                                                                       Content for Review
DX. 053 1SEO_EDPA_0006591    1SEO_EDPA_0006591               1/15/2016 Email Chain from Lontex to Ben Bechtel re: Removing the
                                                                       Videos/FB/Twitter Messages of Anything Related to Cool
                                                                       Compression ASAP
DX. 054 BORRAJO-00000001                                               Photo of SWEAT IT OUT Tag
DX. 055 BORRAJO-00000002                                               Photo of Lontex Tights
DX. 056 BORRAJO-00000003                                               Photo of Lontex Tights
DX. 057 BORRAJO-00000004                                               Photo of SWEAT IT OUT logo
DX. 058 BORRAJO-00000005                                               Photo of SWEAT IT OUT Tag
DX. 059 BORRAJO-00000006                                               Photo of SWEAT IT OUT Tag
DX. 060 CAMMAROTA-                                                     Photo of SWEAT IT OUT Tag
        00000001
DX. 061 CAMMAROTA-                                                        Photo of SWEAT IT OUT Tag
        00000002
DX. 062 CAMMAROTA-                                                        SWEAT IT OUT Tag
        00000003
DX. 063 CAMMAROTA-                                                        Photo of Lontex Product
        00000004
DX. 064 CAMMAROTA-                                                        Photo of Lontex Long Sleeve Shirt
        00000005
DX. 065 CAMMAROTA-                                                        Photo of SWEAT IT OUT Tag
        00000006




                                                                    4
                       Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 5 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #   Beg Bates          End Bates                    Date            Description
DX. 066 CAMMAROTA-                                                      Photo of Lontex Long Sleeve Shirt
        00000007
DX. 067 CAMMAROTA-                                                      Photo of Lontex Leggings
        00000008
DX. 068 CAMMAROTA-                                                      Photo of Lontex Shirt
        00000009
DX. 069 CAMMAROTA-                                                      Photo of Lontex Long Sleeve Shirt
        00000010
DX. 070 CAMMAROTA-                                                      Photo of Lontex Shorts
        00000011
DX. 071 CAMMAROTA-                                                      Photo of Lontex Shorts
        00000012
DX. 072 CAMMAROTA-                                                      Photo of Lontex White T-Shirt
        00000013
DX. 073 CAMMAROTA-                                                      Photo of Lontex White T-Shirt
        00000014
DX. 074 HML-00000007                                                    Amazon.com Shopping Cart - Dallas Cowboys Game Used Sweat it
                                                                        Out Compression Shorts
DX. 075 HML-00000008                                                    Poshmark.com - Sweat it Out Performance Compression Shorts

DX. 076 HML-00000009                                                    Text Message Showing Tag of Size Large Compression Shorts

DX. 077 HML-00000015                                                    Text Message Showing Tag of Size Medium Compression Shorts

DX. 078 HML-00000047                                                    Text Message Inquiring About Sweat it out Compression Shorts

DX. 079 HML-00000057                                                    Ebay.com - Sweat it Out Black Thigh, Groin, Hip, and Knee
                                                                        Support Performance Compression Shorts from Sweatitout.com
DX. 080 HML-00000065                                                    Ebay.com - Sweat it Out Athletic Gym Stretch Thicker 3/4 Sleeve
                                                                        Teal Sweat Top Medium




                                                                  5
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 6 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                    Date         Description
DX. 081 HML-00000095                                                   Ebay.com - Sweat it Out Black Compression Pants Tight Leggings
                                                                       from Sweatitout.com
DX. 082 HML-00000097                                                   Ebay.com - Sweat it Out Coloma 1900 SL Thigh Support
                                                                       Performance Shorts M 29-32 Blue
DX. 083 HML-00000128         HML-00000130                    11/5/2019 Email from Ebay to Vicki East re None of the Items from Multiple
                                                                       Sizes Section List Cool Compression
DX. 084 HML-00000134         HML-00000135                    11/4/2019 Email from Shawn O'Connell to Vicki Humphreys re Sweat it Out
                                                                       Compression Products from Pro Stock Hockey
DX. 085 HML-00000152         HML-00000154                    11/2/2019 Email from Seller Angela2585 from Ebay to Vicki East re
                                                                       Compression Short Details
DX. 086 HML-00000163         HML-00000165                    11/2/2019 Email from Vicki East to Ebay Showing Interest in Sweat it Out
                                                                       Compression Shorts
DX. 087 HML-00000166         HML-00000168                              Email from Seller So deals from Ebay to Vicki East re Athletic Gym
                                                                       Stretch 3/4 Sleeve Teal Sweat Top Medium Details
DX. 088 HML-00000174         HML-00000176                              Email from Vicki East to Ebay Seller Showing Interest About
                                                                       Athletic Gym Stretch 3/4 Sleeve Teal Sweat Top Medium Details
DX. 089 HML-00000180         HML-00000182                    11/2/2019 Email from Seller jmh0089 from Ebay to Vicki East re
                                                                       Compression Tights Details
DX. 090 HUEBNER-00000001                                               Photo of Lontex Logo
DX. 091 HUEBNER-00000002                                               Photo of clothing
DX. 092 HUEBNER-00000003                                               Photo of Lontex Tag
DX. 093   JACKSON-00000001                                                Photo of Lontex Shorts
DX. 094   JACKSON-00000002                                                Photo of SWEAT IT OUT Tag
DX. 095   JACKSON-00000003                                                Photo of SWEAT IT OUT Tag
DX. 096   JACKSON-00000004                                                Photo of Lontex Short Sleeved Shirt
DX. 097   JACKSON-00000005                                                Photo of Lontex Shorts
DX. 098   JACKSON-00000006                                                SWEAT IT OUT Tag
DX. 099   JACKSON-00000006                                                Photo of SWEAT IT OUT Tag
DX. 100   JACKSON-00000007                                                Photo of Lontex Shorts
DX. 101   JACKSON-00000008                                                Photo of Lontex Shorts




                                                                    6
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 7 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                    Date            Description
DX. 102   JACKSON-00000009                                                Photo of Lontex Shirt
DX. 103   JARRATT-00000001                                                Photo of SWEAT IT OUT Tag
DX. 104   JARRATT-00000002                                                Photo of Lontex Leggings
DX. 105   JARRATT-00000003                                                Photo of CoolMax Label
DX. 106   JARRATT-00000004                                                Photo of SWEAT IT OUT Label
DX. 107   JARRATT-00000005                                                Photo of SWEAT IT OUT Label
DX. 108   JARRATT-00000006                                                Photo of SWEAT IT OUT Tag
DX. 109   JARRATT-00000007                                                Photo of Lontex Leggings
DX. 110   JARRATT-00000008                                                Photo of Lontex Leggings
DX. 111   JARRATT-00000009                                                Photo of Lontex Leggings
DX. 112   JARRATT-00000010                                                SWEAT IT OUT clothing tag
DX. 113   JARRATT-00000010                                                Photo of SWEAT IT OUT Tag
DX. 114   JARRATT-00000011                                                Photo of SWEAT IT OUT Label
DX. 115   KNUDSON-00000002                                                Photo of Lontex Shorts
DX. 116   KNUDSON-00000003                                                Photo of Lontex Shorts
DX. 117   KNUDSON-00000004                                                Photo of COOL Compression Tag
DX. 118   KNUDSON-00000005                                                Photo of Lontex Leggings
DX. 119   KNUDSON-00000006                                                Photo of Lontex Leggings
DX. 120   KNUDSON-00000007                                                Photo of COOL Compression Tag
DX. 121   KNUDSON-00000008                                                Photo of Lontex Shorts
DX. 122   KNUDSON-00000009                                                Photo of Lontex Shorts
DX. 123   KNUDSON-00000010                                                Photo of COOL Compression Tag
DX. 124   KNUDSON-00000011                                                Photo of Lontex Logo on T-Shirt
DX. 125   KNUDSON-00000012                                                Photo of Lontex Logo on T-Shirt
DX. 126   KNUDSON-00000013                                                Photo of Lontex Logo on T-Shirt
DX. 127   KNUDSON-00000014                                                Photo of Lontex Shorts
DX. 128   KNUDSON-00000015                                                Photo of Lontex Shorts
DX. 129   KNUDSON-00000016                                                Photo of SWEAT IT OUT Tag
DX. 130   KNUDSON-00000017                                                Photo of Lontex Leggings
DX. 131   KNUDSON-00000018                                                Photo of Lontex Leggings
DX. 132   KNUDSON-00000019                                                Photo of SWEAT IT OUT Tag



                                                                    7
                          Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 8 of 57
                                          Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                          Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                    Date         Description
DX. 133   KNUDSON-00000020                                              Photo of Lontex Shorts
DX. 134   KNUDSON-00000021                                              Photo of Lontex Shorts
DX. 135   KNUDSON-00000022                                              Photo of SWEAT IT OUT Tag
DX. 136   LEHRER-00000001                                               Photo of Lontex Tags
DX. 137   LEHRER-00000007     LEHRER-00000008                 1/10/2018 Letter from Norman Lehrer to Efraim Nathan re renewing PTO
                                                                        Trademark for COOL COMPRESSION
DX. 138 LEHRER-00000010                                       11/5/2018 Letter from Norman Lehrer to Efraim Nathan re Renewing PTO
                                                                        Trademarks for SWEAT IT OUT (Material Goods and Clothing)
                                                                        and COOL COMPRESSION
DX. 139 LTX_EDPA_00000066     LTX_EDPA_00000067                         Advertisement for SWEAT IT OUT Cool Compression Clothes
DX. 140 LTX_EDPA_00000068     LTX_EDPA_00000069                         Advertisement for SWEAT IT OUT Cool Compression Clothes
DX. 141 LTX_EDPA_00000079     LTX_EDPA_00000080                         Advertisement for SWEAT IT OUT Cool Compression Clothes
DX. 142 LTX_EDPA_00000156,                                              Cool Compression Prototype Including Athletic Shirts and Pants
        LTX_EDPA_00000159,
        LTX_EDPA_00000160,
        LTX_EDPA_00000163,
        LTX_EDPA_00000168,
        LTX_EDPA_00000171,
        LTX_EDPA_00000179,
        LTX_EDPA_00000192,
        LTX_EDPA_00000204,
        LTX_EDPA_00000259,
        LTX_EDPA_00000261
DX. 143 LTX_EDPA_00000553                                               Sweat It Out Promotion Advertisement
DX. 144 LTX_EDPA_00000680     LTX_EDPA_00000756                         File History for Trademark Reg. No. 3,416,053 for COOL
                                                                        COMPRESSION
DX. 145 LTX_EDPA_00000834     LTX_EDPA_00000835                3/3/2016 Nike Invoice for Cool Comp SS
DX. 146 LTX_EDPA_00000852     LTX_EDPA_00000852                         Sweat It Out Shirt
DX. 147 LTX_EDPA_00000858     LTX_EDPA_00000858                         Google Images - Cool Compression

DX. 148 LTX_EDPA_00000867                                                  Lontex Sales Spreadsheet



                                                                     8
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 9 of 57
                                          Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                          Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                    Date        Description
DX. 149   LTX_EDPA_00000905                                  6/21/2019 Lontex - Sales by Item Detail
DX. 150   LTX_EDPA_00000947   LTXZ_EDPA_0000948                        Email exchanges re: Customer Comments
DX. 151   LTX_EDPA_00000949   LTX_EDPA_00000950             10/24/2011 Email chain from Lontex to Chris Pikosky re: Chris Pikosky's
                                                                       Samples for Pete Sampras
DX. 152 LTX_EDPA_00001135     LTX_EDPA_00001137                        True Compression - Sweat It Out Brochure
DX. 153 LTX_EDPA_00001162     LTX_EDPA_00001215                        SWEAT IT OUT Performance Apparel - Healthy Active Wear for
                                                                       Men and Women
DX. 154 LTX_EDPA_00001217     LTX_EDPA_00001218              8/15/2015 Email Chain from Mike (US Trademark Exchange) to Efraim
                                                                       Nathan (Lontex) re Trademark Prices Strategy Call
DX. 155 LTX_EDPA_00001226                                     8/5/2015 Email from sales@sweatitout.com to
                                                                       mike@ustrademarkexchagne.com re: Trademark Prices / Lontex
DX. 156 LTX_EDPA_00001227     LTX_EDPA_00001229              7/20/2015 Email chain from Mike K to Lontex re: COOLPOWER, COOLAIR
                                                                       and COOL COMPRESSION
DX. 157 LTX_EDPA_00001234     LTX_EDPA_00001234               8/3/2015 Email from Efraim Nathan (Lontex) to Mike Kaufman (US
                                                                       Trademark Exchange) re Trademark Marketing Agreement
DX. 158 LTX_EDPA_00001235                                    7/31/2015 Email chain from US Trademark Exchange to Lontex re:
                                                                       COOLPOWER, COOLAIR and COOL COMPRESSION
DX. 159 LTX_EDPA_00001236     LTX_EDPA_00001237                 Aug-15 Trademark Marketing Agreement between SWEAT IT OUT by
                                                                       Lontex and US Trademark Exchange
DX. 160 LTX_EDPA_00001238     LTX_EDPA_00001239                        Trademark Marketing agreement
DX. 161 LTX_EDPA_00001244     LTX_EDPA_00001247              7/31/2015 Email Chain from Efraim Nathan (Lontex) to Mike Kaufman (US
                                                                       Trademark Exchange) re US Trademark Exchange Trademark
                                                                       Brokerage Program
DX. 162 LTX_EDPA_00001248     LTX_EDPA_00001252              2/17/2015 Email from Mike Kaufman (US Trademark Exchange) to Efraim
                                                                       Nathan (Lontex) Providing Draft Copy of Press Release
DX. 163 LTX_EDPA_00001253                                    8/14/2015 Email chain from US Trademark Exchange to Lontex re: Trademark
                                                                       Prices/Lontex
DX. 164 LTX_EDPA_00001254     LTX_EDPA_00001257               8/5/2015 Trademark Marketing Agreement between Lontex and US
                                                                       Trademark Exchange




                                                                     9
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 10 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 165 LTX_EDPA_00001258   LTX_EDPA_00001259         8/14/2015 Email chain from sales@sweatitout.com to
                                                                Mike@ustrademarkexchange.com re: Trademark Prices/Lontex

DX. 166 LTX_EDPA_00001271                            12/11/2015 Email chain from Lontex to US Trademark Exchange re: Trademark
                                                                Prices/Lontex
DX. 167 LTX_EDPA_00001272                            12/13/2015 Email chain from US Trademark Exchange to Lontex re: Trademark
                                                                Prices/Lontex
DX. 168 LTX_EDPA_00001273   LTX_EDPA_00001274        12/24/2015 Letter from Efraim Nathan to US Trademark Exchange re:
                                                                Termination of Trademark Marketing Agreement
DX. 169 LTX_EDPA_00001278   LTX_EDPA_00001280        12/24/2015 Email chain from sales@sweatitout.com to US Trademark
                                                                Exchange re: Trademark Prices/Lontex
DX. 170 LTX_EDPA_00001281                             1/15/2016 Email chain from sales@sweatitout.com to US Trademark
                                                                Exchange re: Lontex Trademarks Listed for sale
DX. 171 LTX_EDPA_00001334   LTX_EDPA_00001336          8/4/2014 Email from Trademark Exchange to Efraim Nathan re:
                                                                COOLPOWER - Notice
DX. 172 LTX_EDPA_00001346                            11/14/2014 Email from US Trademark Exchange to sales@sweatitout.com re:
                                                                Photos / Phone Call
DX. 173 LTX_EDPA_00001352                             12/5/2014 Email chain from US Trademark Exchange to
                                                                sales@sweatitout.com re: Cool Compression Conversation
DX. 174 LTX_EDPA_00001356   LTX_EDPA_00001360         12/8/2014 Email Chain from Efraim Nathan (Lontex) to Mike Kaufman (US
                                                                Trademark Exchange) re Consulting Work for Lontex
DX. 175 LTX_EDPA_00001361   LTX_EDPA_00001364        12/16/2014 Email chain from US Trademark Exchange to
                                                                sales@sweatitout.com re: Hard Copy Cool Compression Video
DX. 176 LTX_EDPA_00001374   LTX_EDPA_00001375        12/19/2014 Email chain from US Trademark Exchange to
                                                                sales@sweatitout.com re: Hard Copy Cool Compression Video
DX. 177 LTX_EDPA_00001376   LTX_EDPA_00001377        12/30/2014 Lontex Sweat It Out Press Release Questionnaire and Attached
                                                                Email
DX. 178 LTX_EDPA_00001378   LTX_EDPA_00001379        12/29/2014 Email chain from sales@sweatitout.com to
                                                                mike@ustrademarkexchange.com re: Press Release COOL
                                                                COMPRESSION trademark with attached Press Release




                                                             10
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 11 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 179 LTX_EDPA_00001380   LTX_EDPA_00001381        12/22/2014 Email chain from US Trademark Exchange from
                                                                sales@sweatitout.com re: COOLAIR® & COOLPOWER ®
                                                                Trademarks
DX. 180 LTX_EDPA_00001402   LTX_EDPA_00001403         1/28/2015 Email chain from Skip Nickle to Lontex re: Follow Up Phone
                                                                discussion of today re: Marks for sales
DX. 181 LTX_EDPA_00001405                              1/6/2015 Email chain from Skip Nickle to Lontex re: Follow Up Phone
                                                                discussion of today re: Marks for sales
DX. 182 LTX_EDPA_00001429                             2/12/2015 Email Chain from Efraim Nathan (Lontex) to US Trademark
                                                                Exchange re Lontex Trademark Press Release
DX. 183 LTX_EDPA_00001430                                       Press Release - Lontex Selling Trademarks!
DX. 184 LTX_EDPA_00001434   LTX_EDPA_00001457          3/5/2015 Email from US Trademark Exchange to Lontex re: Trademark -
                                                                press release with attachments
DX. 185 LTX_EDPA_00001458                             8/13/2015 Email chain from sales@sweatitout.com to ustmex@gmail.com re:
                                                                Trademark Prices/Lontex
DX. 186 LTX_EDPA_00001712   LTX_EDPA_00001714          3/1/2002 Email chain from Efraim Nathan to rpennacc@hq.novacare.com re:
                                                                Injury Prevention & Rehabilitation
DX. 187 LTX_EDPA_00001763                              1/8/2007 Lontex Letter to Joel Bowdler re: Samples Cool Compression &
                                                                Sweat It Out
DX. 188 LTX_EDPA_00001790                              2/5/2013 Lontex Back Support Shorts information
DX. 189 LTX_EDPA_00001794                             2/19/2016 2016 New Style Price List for SWEAT IT OUT by Lontex
DX. 190 LTX_EDPA_00001822                              3/4/2016 Email from Lontex to Alain Liebert re Agreement of Sales. No
                                                                attachment
DX. 191 LTX_EDPA_00001823   LTX_EDPA_00001826         3/15/2016 Email from Alain Liebert to Efraim Nathan (Lontex) Reneging on
                                                                Agreement to Buy Lontex and Addressing NDA
DX. 192 LTX_EDPA_00001834   LTX_EDPA_00001838          3/8/2016 Email from Efraim Nathan (Lontex) to Alain Liebaert re
                                                                Discussions of Sale of Lontex to NV Marcel Liebaert
DX. 193 LTX_EDPA_00001839   LTX_EDPA_00001850        11/24/2015 Email chain from Lontex to Mathieu Liebaert re: NDA signed with
                                                                attachment
DX. 194 LTX_EDPA_00001851   LTX_EDPA_00001852          3/5/2016 Email chain from Alain Liebaert to Lontex re: Agreement of sale
DX. 195 LTX_EDPA_00001853   LTX_EDPA_00001857         1/24/2016 Email from Larry Carroll to Alain Liebaert re: Lontex with
                                                                attachment



                                                             11
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 12 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 196 LTX_EDPA_00001860   LTX_EDPA_00001862         1/14/2016 Email Chain from Efraim Nathan (Lontex) to Alain Liebaert re
                                                                Request of Financials to Make Assessment of Lontex Value
DX. 197 LTX_EDPA_00001865   LTX_EDPA_00001866         1/11/2016 Email from Alain Liebaert to sales@sweatitout.com re: Lontex
DX. 198 LTX_EDPA_00001907   LTX_EDPA_00001910                   SWEAT IT OUT by Lontex Overview
DX. 199 LTX_EDPA_00001989   LTX_EDPA_00001990          4/3/2015 Email chain from David Higgins to Lontex re: Contacting from
                                                                NATA Listing
DX. 200 LTX_EDPA_00001991                              4/3/2015 Email chain from Lontex to David Higgins re: Contacting from
                                                                NATA Listing
DX. 201 LTX_EDPA_00002007   LTX_EDPA_00002009         9/27/2016 Email from Wendi Salvaggio to Lontex re: SWEAT IT OUT
                                                                Performance Compression Apparel
DX. 202 LTX_EDPA_00002028   LTX_EDPA_00002031         8/21/2013 Email from Efraim Nathan (Lontex) Nathan to David Chandler re
                                                                Reviewing Details of 20 August 2013 Meeting
DX. 203 LTX_EDPA_00002051   LTX_EDPA_00002053          4/9/2014 Email chain from Richard Feldman to sales@sweatitout.com re:
                                                                Chandler letter for you to email to client with attachment
DX. 204 LTX_EDPA_00002054   LTX_EDPA_00002056         8/21/2013 Email from Lontex to David Chandler re: SWEAT IT OUT Plus
                                                                with out attachment
DX. 205 LTX_EDPA_00002066   LTX_EDPA_00002068        10/25/2013 Email chain from Lontex to David Chandler re: SWEAT IT OUT 3
                                                                years + Projection P&L with attachment
DX. 206 LTX_EDPA_00002111                             10/5/2014 Email from Lou Sernoff to sales@sweatitout.com re:
                                                                Representation for the sale of Sweat It Out
DX. 207 LTX_EDPA_00002141   LTX_EDPA_00002143         4/18/2016 Email Chain from Efraim Nathan (Lontex) to Abid Ali re Potential
                                                                Sale of Lontex Corp. to Dunn Manufacturing
DX. 208 LTX_EDPA_00002188   LTX_EDPA_00002189                       Asset Sale Agreement between Efraim Nathan, President of Lontex
                                                                    Corp and Lance Dunn, President of Dunn Manufacturing Co.

DX. 209 LTX_EDPA_00002211   LTX_EDPA_00002214          8/26/2015 Fax from Efraim Nathan to Lance Dunn re NDA with attached
                                                                 Dunn Manufacturing Non-Disclosure & Non-Analysis Agreement
DX. 210 LTX_EDPA_00002233   LTX_EDPA_00002241                    Offered in the Sale of Assets that we discussed about the SWEAT
                                                                 IT OUT Brand
DX. 211 LTX_EDPA_00002242                              10/8/2015 Lontex Letter re: Termination of Lontex Corp Asset Sale
                                                                 Discussions



                                                             12
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 13 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date        Description
DX. 212 LTX_EDPA_00002244     LTX_EDPA_00002253         2/11/2016 Email chain from Lontex to Mike Robinson re: Trademarks owned
                                                                  by Lontex with attachment
DX. 213 LTX_EDPA_00002279     LTX_EDPA_00002280         9/26/2014 Email from Barry Ketner to sales@sweatitout.com re: Sweat-It-Out

DX. 214 LTX_EDPA_00002485     LTX_EDPA_00002485         3/16/2007 Invoice from Lontex to Scott Whitmer for Black Cool Compression
                                                                  Thigh Support
DX. 215   LTX_EDPA_00003368                             1/11/2018 Lontex Corp Invoice No. 40142
DX. 216   LTX_EDPA_00003369                              3/1/2018 Lontex Corp Invoice No. 40169
DX. 217   LTX_EDPA_00003370                              3/1/2018 Lontex Corp Invoice No. 40199
DX. 218   LTX_EDPA_00003371                             6/25/2018 Lontex Corp Invoice No. 40241
DX. 219   LTX_EDPA_00003373                             8/20/2018 Lontex Corp Invoice No. 40284
DX. 220   LTX_EDPA_00003374                             8/28/2018 Lontex Corp Invoice No. 40291
DX. 221   LTX_EDPA_00003498                                       Cool Compression Garments
DX. 222   LTX_EDPA_00003644                             4/20/2006 Email chain from Amanda [acondict@ptd.net] to
                                                                  sales@sweatitout.com re: name
DX. 223 LTX_EDPA_00003711                               9/22/2007 Email from Network Solutions to Sales@sweatitout.com re: Notice
                                                                  regarding you Network Solutions Services
DX. 224 LTX_EDPA_00003739     LTX_EDPA_00003740        11/15/2007 Emails chain from SWEAT IT OUT to Denise Schultheisz re:
                                                                  COOL COMPRESSION Website - UPS set-up questions
DX. 225 LTX_EDPA_00003776     LTX_EDPA_00003778        12/12/2009 Letter to Efraim Nathan enclosed is a copy of Certificate of
                                                                  Organization for Cool Compression, LLC
DX. 226 LTX_EDPA_00003995                                2/6/2012 Email chain from Lontex to Label craft Press, Inc. re: png logo,
                                                                  attachment not included
DX. 227   LTX_EDPA_00004000                             2/13/2012 Advertisement Don't Assume all Compression is the Same!
DX. 228   LTX_EDPA_00004029                             11/9/2017 Lontex Corp. Invoice No. 40103
DX. 229   LTX_EDPA_00004032                             12/4/2017 Lontex Invoice No. 40123
DX. 230   LTX_EDPA_00004034                             1/11/2018 Lontex Corp. Invoice No. 40141
DX. 231   LTX_EDPA_00004132   LTX_EDPA_00004136         7/16/2010 Email from Lontex to jlindsey@terriotherapy.com re: PHATS
                                                                  follow-up
DX. 232 LTX_EDPA_00004390     LTX_EDPA_00004414         7/19/2016 Email chain from aramsay1@optonline.net to Efraim Nathan re:
                                                                  bottom page logo for directory with attachments



                                                               13
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 14 of 57
                                          Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                          Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates                    Date        Description
DX. 233 LTX_EDPA_00004836                                    12/8/2008 Professional Baseball Athletic Trainers Society - Product Review
                                                                       Symposium
DX. 234 LTX_EDPA_00004977                                    3/29/2018 Email chain from Lontex to Brian Ball re: 2018 PBATS Product
                                                                       Review
DX. 235 LTX_EDPA_00005149     LTX_EDPA_00005151                        Exhibit Space Contract for National Athletic Trainers' Association

DX. 236 LTX_EDPA_00005556     LTX_EDPA_00005559               4/22/2014 Email from Lontex to orthonancy1@gmail.com re: Contact Form
DX. 237 LTX_EDPA_00005577     LTX_EDPA_00005577                3/3/2016 Email from Efraim Nathan to Gary Rosen re Rosen's Cool
                                                                        Compression Shirt Order
DX. 238   LTX_EDPA_00005658   LTX_EDPA_00005658                         Lontex/Sweatitout.com - 2009 Pricing
DX. 239   LTX_EDPA_00005771   LTX_EDPA_00005772                         Lontex/Sweatitout.com - 2010 Pricing
DX. 240   LTX_EDPA_00005835   LTX_EDPA_00005836                         SWEAT IT OUT Brochure
DX. 241   LTX_EDPA_00005905   LTX_EDPA_00005906                         Lontex/Sweatitout.com - 2010 Distributor Price List
DX. 242   LTX_EDPA_00005930                                    7/1/2016 Spreadsheet of Prices for www.sweatitout.com
DX. 243   LTX_EDPA_00005936                                             SWEAT IT OUT definition
DX. 244   LTX_EDPA_00005944                                    7/1/2016 Spreadsheet of Prices for www.sweatitout.com
DX. 245   LTX_EDPA_00005945                                             SWEAT IT OUT definition
DX. 246   LTX_EDPA_00005979                                    7/7/1905 Spreadsheet of 2015 Prices for www.sweatitout.com
DX. 247   LTX_EDPA_00005989                                             Lontex Corp. Important Items to Address in 2016

DX. 248 LTX_EDPA_00006015     LTX_EDPA_00006016             11/22/2016 Email from Michael Morrison to Lontex re: Cool Compression
                                                                       Tweets
DX. 249   LTX_EDPA_00006132   LTX_EDPA_00006132                        Lontex/Sweatitout.com - Pricing Good Through 31 July 2010
DX. 250   LTX_EDPA_00006160   LTX_EDPA_00006170                        Lontex Presentation: Injury Prevention Franchising Opportunity
DX. 251   LTX_EDPA_00006781   LTX_EDPA_00006781                        Lontex - Price Lit 2007
DX. 252   LTX_EDPA_00007035   LTX_EDPA_00007062                        Nike 2016 Team Sports Men's Lacrosse Catalog Showing
DX. 253   LTX_EDPA_00007144                                            Spreadsheet of Number of orders from www.sweatitout.com
DX. 254   LTX_EDPA_00007165   LTX_EDPA_00007166               2/5/2007 Press Release - Lontex Corp. announces Cool Compression LLC -
                                                                       Entering into Compression Apparel Market
DX. 255 LTX_EDPA_00007208     LTX_EDPA_00007209                        SWEAT IT OUT Brochure
DX. 256 LTX_EDPA_00007224     LTX_EDPA_00007225                        SWEAT IT OUT Brochure



                                                                    14
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 15 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 257 LTX_EDPA_00007241   LTX_EDPA_00007242                   SWEAT IT OUT COOL COMPRESSIONS Brochure
DX. 258 LTX_EDPA_00007251   LTX_EDPA_00007252        12/19/2018 Email from Carl Tompkins (Car-Mel Products) to Efraim Nathan re
                                                                Creation of Sweat it Out and Cool Compression Labels
DX. 259 LTX_EDPA_00007253                                       Pictures of Cool Compression and SWEAT IT OUT Labels
DX. 260 LTX_EDPA_00007296   LTX_EDPA_00007298         1/21/2015 Email from Label craft Press, Inc. to sales@sweatitout.com re:
                                                                Brochure with attached Lontex Brochure 2014 Final
DX. 261 LTX_EDPA_00007321   LTX_EDPA_00007322         4/30/2018 Email from Efraim Nathan to Label craft Press re Altering Lontex
                                                                Brochure 2014 Final Nathan
DX. 262 LTX_EDPA_00007403   LTX_EDPA_00007405          1/6/2015 Email chain from Hilary Bryant to Lontex re: COPA Practice
                                                                Growth
DX. 263 LTX_EDPA_00007412                             2/10/2014 Email from Williams to Efraim Nathan re: Chris Williams
DX. 264 LTX_EDPA_00007816   LTX_EDPA_00007921         1/21/2015 Emails with Attached Lontex Catalogs sent by Efraim Nathan to a
                                                                Number of Professional Baseball Teams
DX. 265 LTX_EDPA_00007942   LTX_EDPA_00007942          4/7/2015 Invoice From Lontex to Howie Knudson for Sample for
                                                                Performance Tight Softer Compression Fabric Product
DX. 266 LTX_EDPA_00007989   LTX_EDPA_00007995        12/19/2017 Email chain from Lontex to Kevin Rand re: SWEAT IT OUT for
                                                                2018 Styles for your review with attached Lontex 2015 Brochure
DX. 267 LTX_EDPA_00007989   LTX_EDPA_00008198        12/19/2017 Emails with Attached Lontex Catalogs sent by Efraim Nathan
                                                                (Lontex) to a Number of Professional Baseball Teams
DX. 268 LTX_EDPA_00008199   LTX_EDPA_00008182          1/2/2018 Emails with Attached Lontex Catalogs sent by Efraim Nathan
                                                                (Lontex) to a Number of Professional Baseball Teams
DX. 269 LTX_EDPA_00008284                             7/21/2017 Lontex Invoice No. 40021
DX. 270 LTX_EDPA_00008371                             2/28/2018 Lontex Invoice No. 40166
DX. 271 LTX_EDPA_00008433   LTX_EDPA_00008433          6/8/2018 Invoice to Howie Knudson for Forearm Sleeve and Full Length
                                                                Arm Compression Sleeve
DX. 272 LTX_EDPA_00008572   LTX_EDPA_00008573          1/3/2019 Email from Efraim Nathan (Lontex) to Sdonohue@yankees.com re
                                                                Ordering 2019 Edition Sweat it Out Cool Compression Clothing for
                                                                the NY Yankees
DX. 273 LTX_EDPA_00009210   LTX_EDPA_00009214         9/12/2014 Email Chain from Efraim Nathan to Anna Kurian Shaw re
                                                                INVISTA Claim of Lontex Unauthorized Use of Marks
DX. 274 LTX_EDPA_00009228                            12/19/2008 Email from Williams to Efraim Nathan re: Hello



                                                             15
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 16 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 275 LTX_EDPA_00009229   LTX_EDPA_00009230         1/16/2009 Email from Williams to Lontex re: Hello
DX. 276 LTX_EDPA_00009262   LTX_EDPA_00009266          3/6/2009 Email from William to Efraim Nathan re: 5am Workout in SWEAT
                                                                IT OUT Gear. Me and Chazz with attachments
DX. 277 LTX_EDPA_00009267                             3/24/2009 Email from Williams to Efraim Nathan re: Customer Interest
DX. 278 LTX_EDPA_00009268                             3/22/2009 Email from Williams to Efraim Nathan re: Miami Info and product
                                                                sizes
DX. 279 LTX_EDPA_00009269   LTX_EDPA_00009274          4/2/2012 Email chain from Williams to Efraim Nathan re: Chris & Cazz
                                                                Photo's with Gear with attachments
DX. 280 LTX_EDPA_00009275   LTX_EDPA_00009276         7/19/2012 Email from Williams to Efraim Nathan re: Chris Williams SWEAT
                                                                IT OUT with attachment
DX. 281 LTX_EDPA_00009277   LTX_EDPA_00009278         1/15/2013 Email from Christopher Williams to sales@sweatitout.com re: Chris
                                                                Williams
DX. 282 LTX_EDPA_00009360   LTX_EDPA_00009362                   Sale Agreement between Lontex Corp. and NV Marcel Liebaert
DX. 283 LTX_EDPA_00009366                              3/4/2016 Email from Lontex to Alain Liebaert re Agreement of Sales. No
                                                                attachment

DX. 284 LTX_EDPA_00009382   LTX_EDPA_00009386         8/18/2015 Email chain from Daniel Pinhas to Lontex re: Company Sail
DX. 285 LTX_EDPA_00009488   LTX_EDPA_00009510         8/18/2014 Email chain from Ben Bechtel to Lontex re: Change from Lycra
                                                                Power with attachment
DX. 286 LTX_EDPA_00009520                                       Buy Football, Baseball & Basketball Compression Sleeves, Sweat It
                                                                Out
DX. 287 LTX_EDPA_00009527   LTX_EDPA_00009530         5/30/2017 Email from Bill Leifholtz to sales@sweatitout.com re: Sweat It
                                                                Out's SEO Content Ready for Approval
DX. 288 LTX_EDPA_00009531   LTX_EDPA_00009535        11/23/2016 Email from Lontex to Michael Morrison re: Cool Compression
                                                                Tweets

DX. 289 LTX_EDPA_00009556   LTX_EDPA_00009558         10/6/2014 Email chain from Grace Stasky to Lontex re: Sweat It Out - Tweet
                                                                ideas
DX. 290 LTX_EDPA_00009559   LTX_EDPA_00009560        11/22/2016 Email chain from Michael Morrison to Lontex re: Cool
                                                                Compression Tweets
DX. 291 LTX_EDPA_00009602   LTX_EDPA_00009606        10/31/2014 Email from Ben Bechtel to Lontex re: Sweat It Out Keywords



                                                             16
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 17 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 292 LTX_EDPA_00010034   LTX_EDPA_00010036          2/2/2016 Email from Lontex to Ben Bechtel re: COOL COMPRESSION -
                                                                Urgent Addition to our website www.sweatitout.com 6 places
DX. 293 LTX_EDPA_00010089   LTX_EDPA_00010094         3/28/2016 Email from Patrick McKay to sales@sweatitout.com, Ben Bechtel
                                                                and Bernard Ollila re: SWEAT IT OUT March 16 SEO Pieces with
                                                                attachments
DX. 294 LTX_EDPA_00010093   LTX_EDPA_00010094                   Press Release Recover & Prevent an Injury with SWEAT IT OUT
                                                                Compression Productions
DX. 295 LTX_EDPA_00010354   LTX_EDPA_00010355          5/5/2015 Email chain from Lontex to Jon Bogert re: Attn: Efraim
DX. 296 LTX_EDPA_00010371   LTX_EDPA_00010373         2/12/2016 Nike, Inc. letter to Gary Rosen response to April 8, 2016 letter

DX. 297 LTX_EDPA_00010374   LTX_EDPA_00010377          5/16/2016 Email from Gary Rosen to Dinisa Hardley Folmar with attached
                                                                 letter


DX. 298 LTX_EDPA_00010391   LTX_EDPA_00010392           4/8/2016 Letter from Gary Rosen to Nike, Inc. re: Cool Compression
                                                                 Trademark
DX. 299 LTX_EDPA_00010394   LTX_EDPA_00010395          7/19/2016 Letter from Nike to Gary Rosen response to May 16 letter

DX. 300 LTX_EDPA_00010396   LTX_EDPA_00010398          7/21/2016 Email and Attached Letter from Gary Rosen to Dinisa Hardley
                                                                 Folmar re Potential Settlement Between Nike and Lontex
DX. 301 LTX_EDPA_00010397   LTX_EDPA_00010398          7/21/2016 Letter from Gary Rosen to Nike, Inc. re: Response to July 19 letter

DX. 302 LTX_EDPA_00010399   LTX_EDPA_00010400          9/14/2016 Email chain from Gary Rosen to sales@sweatitout.com re:
                                                                 Lontex/Nike
DX. 303 LTX_EDPA_00010401   LTX_EDPA_00010403          9/14/2016 Email Chain from Chris Kindle to Gary Rosen re Lontex/Nike
                                                                 Matter
DX. 304 LTX_EDPA_00010404   LTX_EDPA_00010405          9/29/2016 Email chain from Lontex to Gary Rosen re: Lontex/Nike - For
                                                                 Settlement Purposes Only




                                                             17
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 18 of 57
                                        Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                        Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates                    Date        Description
DX. 305 LTX_EDPA_00010417                                  1/23/2018 Letter from the Law Offices of Harvey Saferstein to Nike, Inc. re:
                                                                     Use of COOL COMPRESSION


DX. 306 LTX_EDPA_00010446   LTX_EDPA_00010448               3/3/2016 Email from Nike.com to sales@sweatitout.com re: We've Received
                                                                     Your Order: O1114814258
DX. 307 LTX_EDPA_00010648   LTX_EDPA_00010655             11/10/2014 Email from Kim Ljiljanich to Lontex re: Medco 2015 Pricing Letter
                                                                     Lontex 93006432 with attachment
DX. 308 LTX_EDPA_00010655   LTX_EDPA_00010655                        Catalog of Sweat It Out Compression Pants
DX. 309 LTX_EDPA_00010727   LTX_EDPA_00010737               1/2/2019 Email chain from Lontex re: Follow up on corrections & deletions
DX. 310 LTX_EDPA_00010738   LTX_EDPA_00010748               1/2/2019 Email chain from Lontex to Efraim Nathan re: Follow up on
                                                                     corrections & deletions
DX. 311 LTX_EDPA_00010751   LTX_EDPA_00010752             11/12/2014 Email from Lontex to US Trademark Exchange re: Conversation -
                                                                     Email Problem without attachments
DX. 312 LTX_EDPA_00010944   LTX_EDPA_00010945                        Lontex Press Release - Lontex Selling Trademarks!
DX. 313 LTX_EDPA_00011043   LTX_EDPA_00011045              4/18/2016 Email from Efraim Nathan to Abid Ali re Terms of Potential Sale of
                                                                     Lontex Corp.
DX. 314 LTX_EDPA_00011077                                            Spreadsheet of Twitter Messages
DX. 315 LTX_EDPA_00011135   LTX_EDPA_00011141              7/28/2015 Email from Michael Trumbell to Efraim Nathan with Attached
                                                                     Signed Agreements
DX. 316 LTX_EDPA_00011246   LTX_EDPA_00011248              4/17/2014 Email from website@afternic.com to sales@sweatitout.com re:
                                                                     Appraisal for cool-compression.com domain with attachment
DX. 317 LTX_EDPA_00011334   LTX_EDPA_00011335              5/25/2010 Email from Missi Monroe to Efraim Nathan re Money Owed from
                                                                     Bank's Café or Cool Compression
DX. 318 LTX_EDPA_00011478   LTX_EDPA_00011490              4/27/2012 Email from Lontex to Spam Detector re: Sweat It Out with
                                                                     attachment
DX. 319 LTX_EDPA_00011639   LTX_EDPA_00011644              3/30/2007 Email from SWEAT IT OUT to Ron Drop re: Lontex with
                                                                     attachment
DX. 320 LTX_EDPA_00011891   LTX_EDPA_00011901              3/30/2007 Email from SWEAT IT OUT to Ron Drozd re: Lontex with
                                                                     attachments




                                                                  18
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 19 of 57
                                        Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                        Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates                    Date        Description
DX. 321 LTX_EDPA_00012075                                  11/2/2007 Email from Denise Schultheisz to sales@sweatitout.com re: Cool
                                                                     Compression Shipping choices without attachments
DX. 322 LTX_EDPA_00012090   LTX_EDPA_00012091             11/13/2007 Email from Denise Schultheisz to sales@sweatitout.com re: COOL
                                                                     COMPRESSON Website - UPS set-up questions
DX. 323 LTX_EDPA_00012092                                 11/21/2007 Email from SWEAT IT OUT to Denise Schultheisz re: COOL
                                                                     COMPRESSION Website - UPS set-up questions
DX. 324 LTX_EDPA_00012100   LTX_EDPA_00012103               2/4/2008 Email chain from sales@sweatitout.com to
                                                                     acondict@condictandco.com re: final invoice for web site with
                                                                     attachment
DX. 325 LTX_EDPA_00012104   LTX_EDPA_00012113             10/11/2006 Email from Irene Svotells to SWEAT IT OUT re: packaging with
                                                                     attachments
DX. 326 LTX_EDPA_00012145   LTX_EDPA_00012150               3/5/2006 Email chain from Amanda to SWEAT IT OUT re: RCPT: 2:
                                                                     branding projects with attachment
DX. 327 LTX_EDPA_00012709                                   3/3/2016 Email from Lontex to Gary Rosen re: COOL COMPRESSION
                                                                     Nike/Old Navy Stores
DX. 328 LTX_EDPA_00013083   LTX_EDPA_00013086                        Nike Team Sports 2016-16 Men's Basketball Catalog
DX. 329 LTX_EDPA_00013112   LTX_EDPA_00013113               4/8/2016 Letter from Gary Rosen to Nike, Inc. re: Cool Compression
                                                                     Trademark
DX. 330 LTX_EDPA_00013215   LTX_EDPA_00013217              5/12/2016 Nike, Inc. letter to Gary Rosen response to April 8, 2016 letter
DX. 331 LTX_EDPA_00013235                                             Lontex Men's Short
DX. 332 LTX_EDPA_00013351   LTX_EDPA_0013352                          Afternic receipt
DX. 333 LTX_EDPA_00013354                                   4/18/2014 Email from Network Solutions to Sales@sweatitout.com re: Notice
                                                                      of Aftemic opt In
DX. 334 LTX_EDPA_00013366   LTX_EDPA_00013370                1/7/2016 Email from Lontex to Veracart Support re:
                                                                      www.coolcompression.com
DX. 335 LTX_EDPA_00024506                                             Lontex Sales Spreadsheet
DX. 336 LTX_EDPA_00024507                                             Lontex Sales Spreadsheet
DX. 337 LTX_EDPA_00024682   LTX_EDPA_00024684               4/18/2014 Email chain from Lontex to Williams re: Chris Williams Soccer
                                                                      Coaching with attachments




                                                                  19
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 20 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date        Description
DX. 338 LTX_EDPA_00024695     LTX_EDPA_00024696         1/17/2013 Email from Marc Scholtyssek (AYC Media) to Efraim Nathan re
                                                                  List of Contacts in the Database
DX. 339 LTX_EDPA_00024735     LTX_EDPA_00024735         12/8/2014 AYC Media Invoice to Lontex for 5,000 Blaze letter Credits

DX. 340 LTX_EDPA_00024763     LTX_EDPA_00024765           9/4/2014 Email from bounce_sio@blazeletter.com to sales@sweatittout.com
                                                                   re Lontex True Compression Shorts Advertisement

DX. 341 LTX_EDPA_00024963     LTX_EDPA_00024964         8/27/2013 Email from Tammie Dingle to sales@sweatitout.com re: Your
                                                                  Invista Order
DX. 342   LTX_EDPA_00024983   LTX_EDPA_00024986         8/23/2007 Lontex Letter to BFTP/SEP from Lontex
DX. 343   LTX_EDPA_00024987   LTX_EDPA_00024990         1/13/2009 Email chain from Lontex to Williams re: Hello
DX. 344   LTX_EDPA_00024991   LTX_EDPA_00024992         2/23/2009 Email chain from Lontex to Williams re: Hello
DX. 345   LTX_EDPA_00024996   LTX_EDPA_00025001          4/3/2012 Email chain from Williams to Efraim Nathan re: Chris & Cazz
                                                                  Photo's with Gear with attachments
DX. 346 LTX_EDPA_00025002     LTX_EDPA_00025007         4/16/2012 Email chain from Lontex to Williams re: Chris & Cazz Photo's with
                                                                  Gear with attachments
DX. 347 LTX_EDPA_00025147                               5/31/2011 Style Specification Sheet for Style 2175
DX. 348 LTX_EDPA_00025355     LTX_EDPA_00025367        12/31/2018 Email chain from Lontex to Veracart Support re:
                                                                  www.coolcompression.com
DX. 349 LTX_EDPA_00025368     LTX_EDPA_00025384          1/2/2019 Email chain from Veracart Support to Lontex re:
                                                                  www.coolcompression.com
DX. 350 LTX_EDPA_00025386     LTX_EDPA_00025387         1/29/2010 Email from Melvin Lewis (Patterson Medical) to Efraim Nathan re
                                                                  Not Selling Sweat it Out to Colleges and High Schools
DX. 351 LTX_EDPA_00025458     LTX_EDPA_00025459         1/30/2015 Email from Ed Chrisman to Lontex re: Congratulations, after 30
                                                                  years, great to talk with you about our Trademarks for Sale
DX. 352 LTX_EDPA_00025465     LTX_EDPA_00025466         4/10/2015 Email Chain from Efraim Nathan to Mike Kaufman (US Trademark
                                                                  Exchange) re Not Continuing Trademark Consulting
DX. 353 LTX_EDPA_00025594     LTX_EDPA_00025595         8/12/2015 Email from Ricky Lovelace to Lontex re: What you get from the
                                                                  people you sponsor
DX. 354 LTX_EDPA_00025794     LTX_EDPA_00025796         11/8/2013 Email Chain from Efraim Nathan to Lisa Buster re Sweat it Out
                                                                  Compression Quality



                                                               20
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 21 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates          Date        Description
DX. 355 LTX_EDPA_00025891   LTX_EDPA_000256016   8/23/2013 Emails with Attached Lontex Catalogs sent by Efraim Nathan to a
                                                           Number of Professional Hockey Teams
DX. 356 LTX_EDPA_00026022   LTX_EDPA_00026161     8/1/2013 Emails with Attached Lontex Catalogs sent by Efraim Nathan
                                                           (Lontex) to a Number of Professional Football Teams
DX. 357 LTX_EDPA_00026067   LTX_EDPA_00026069     8/1/2013 Email from Lontex to Me re: NFL Football 2013 without attachment

DX. 358 LTX_EDPA_00026070   LTX_EDPA_00026071                      Lontex Brochure
DX. 359 LTX_EDPA_00026093   LTX_EDPA_00026094             6/4/2012 Email Chain from Efraim Nathan to Pat Jernigan (Tampa Bay
                                                                   Buccaneers) re New Contact at the Buccaneers
DX. 360 LTX_EDPA_00026169   LTX_EDPA_00026171             4/1/2013 Email chain from Lontex to Brad Berling re:
                                                                   RGIII/1900SLCP/Kane


DX. 361 LTX_EDPA_00026195   LTX_EDPA_00026198            9/13/2013 Email chain from Lontex to David Chandler re: SWEAT IT OUT
                                                                   Plus with attachment
DX. 362 LTX_EDPA_00026224   LTX_EDPA_00026229            5/15/2014 Email Chain from Efraim Nathan to Tom Foster re Revised Invoice
                                                                   for Performance Compression Tights
DX. 363 LTX_EDPA_00026246   LTX_EDPA_00026257            4/23/2013 Email chain from Lontex to Mukesh Sud re: Delivery Info:
                                                                   Compression Shorts
DX. 364 LTX_EDPA_00026305   LTX_EDPA_00026306            2/12/2013 Email Chain from Mukesh Sud to Efraim Nathan re Lontex
                                                                   Compression Shorts
DX. 365 LTX_EDPA_00026335   LTX_EDPA_00026338             8/5/2002 Email chain from www.sweatitout.com to jrtaylor@tribune.com re:
                                                                   SWEAT IT OUT apparel Medical Benefits
DX. 366 LTX_EDPA_00026339   LTX_EDPA_00026341            7/15/2002 Email chain from www.sweatitout.com to mdaris@tribune.com re:
                                                                   SWEAT IT OUT apparel Medical Benefits
DX. 367 LTX_EDPA_00026441   LTX_EDPA_00026456             1/2/2019 Email Chain from Lontex to Veracart Support re:
                                                                   www.coolcompression.com
DX. 368 LTX_EDPA_00026786   LTX_EDPA_00026786            6/25/2019 Quote Request from Car-Mel Products to Efraim Nathan for Label
                                                                   Cool Compression Sew




                                                               21
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 22 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date            Description
DX. 369 LTX_EDPA_00026849   LTX_EDPA_00026853                       Cool Compression Clothing Tags + the 2008 Kenner order for
                                                                    labels


DX. 370 LTX_EDPA_00026891   LTX_EDPA_00026914          10/5/2010 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2009
DX. 371 LTX_EDPA_00026915   LTX_EDPA_00026940           2/5/2015 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2011
DX. 372 LTX_EDPA_00026941   LTX_EDPA_00026961         12/24/2008 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2006
DX. 373 LTX_EDPA_00026962   LTX_EDPA_00026983          11/4/2016 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2013
DX. 374 LTX_EDPA_00026984   LTX_EDPA_00027006         12/24/2008 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2007
DX. 375 LTX_EDPA_00027007   LTX_EDPA_00027028           2/5/2015 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2012
DX. 376 LTX_EDPA_00027029   LTX_EDPA_00027052                    Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2010
DX. 377 LTX_EDPA_00027053   LTX_EDPA_00027075         10/13/2009 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2008
DX. 378 LTX_EDPA_00027076   LTX_EDPA_00027095          11/8/2016 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2015
DX. 379 LTX_EDPA_00027096   LTX_EDPA_00027112          12/5/2018 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2017
DX. 380 LTX_EDPA_00027113   LTX_EDPA_00027132          11/4/2016 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2014
DX. 381 LTX_EDPA_00027133   LTX_EDPA_00027148          11/3/2017 Lontex Corporation US Corporation Income Tax Return for
                                                                 Calendar Year 2016
DX. 382 LTX_EDPA_00027164   LTX_EDPA_00027179          3/28/2019 Email from Lontex to Efraim Nathan Forwarding Email Chain
                                                                 Between Lontex and Ben Bechtel re Body Armor Carrier
                                                                 Compression Shirt Pages



                                                             22
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 23 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 383 LTX_EDPA_00027294   LTX_EDPA_00027296         3/10/2014 Email from Ben Bechtel to Lontex re: Sweat It Out Keyword
                                                                Revisions/Changes with attachments
DX. 384 LTX_EDPA_00027297   LTX_EDPA_00027299         3/10/2014 Email from Lontex to Ben Bechtel re: Sweat It Out Keyword
                                                                Revisions/Changes with attachments
DX. 385 LTX_EDPA_00027495   LTX_EDPA_00027496         10/1/2014 Email chain from Lontex to Grace Stasky re: Sweat It Out - Tweet
                                                                ideas
DX. 386 LTX_EDPA_00028550   LTX_EDPA_00028550          7/1/2016 Email from Rebecca Young to Efraim Nathan re Revising Lontex
                                                                Remarketing Ads
DX. 387 LTX_EDPA_00028551   LTX_EDPA_00028551                   Sweatitout.com Advertisement

DX. 388 LTX_EDPA_00028552   LTX_EDPA_00028552                       Sweatitout.com Advertisement

DX. 389 LTX_EDPA_00028553   LTX_EDPA_00028553                       Sweatitout.com Advertisement

DX. 390 LTX_EDPA_00028780   LTX_EDPA_00028785          3/8/2018 Email chain from Lontex to Bill Leifholtz re: SWEAT IT OUT's
                                                                Next Batch of SEO Content Ready for Approval
DX. 391 LTX_EDPA_00028940   LTX_EDPA_00028941        10/17/2018 Email Chain from Efraim Nathan to Andrew Foligno Requesting
                                                                All References to COOLMAX Fiber, LYCRA Fiber, and INVISTA
                                                                to be Deleted
DX. 392 LTX_EDPA_00029295   LTX_EDPA_00029297         11/8/2012 Email chain from Lontex to Lora Novak re: Next Twitter List #3 for
                                                                Sweat It Out
DX. 393 LTX_EDPA_00029520   LTX_EDPA_00029521         9/25/2012 Email from Lontex to Ben Bechtel re: Capri Page with attachment
DX. 394 LTX_EDPA_00029555   LTX_EDPA_00029557         8/30/2012 Email from Lontex to Ben Bechtel re: Why wear compression shorts
                                                                for running?: Content needed to be added to website
DX. 395 LTX_EDPA_00029815   LTX_EDPA_00029823          5/1/2012 Email chain from Lontex to Lora Novak re: Spec
DX. 396 LTX_EDPA_00030319   LTX_EDPA_00030320        12/12/2013 Email from Lontex to Ben Bechtel re: Advantage of using SWEAT
                                                                IT OUT Compression
DX. 397 LTX_EDPA_00030442   LTX_EDPA_00030444         11/1/2013 Email chain from Lontex to Ben Bechtel re: Sweat it Out content
                                                                updates
DX. 398 LTX_EDPA_00030576   LTX_EDPA_00030579         7/23/2013 Email from Ben Bechtel to Efraim Nathan and Lontex re: Sweat it
                                                                Out Home Page and Google Postcard with attachments



                                                             23
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 24 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 399 LTX_EDPA_00030986   LTX_EDPA_00030991         5/16/2013 Email chain from Lontex to Ben Bechtel re: Upcoming meeting
DX. 400 LTX_EDPA_00031327   LTX_EDPA_00031331         2/28/2013 Email chain from Lontex to Ben Bechtel re: Q&A for Why Wear
                                                                Compression Shorts
DX. 401 LTX_EDPA_00031332   LTX_EDPA_00031337         2/28/2013 Email exchange from Ben Bechtel to Lontex re: Q&A for Why
                                                                Wear Compression Shorts
DX. 402 LTX_EDPA_00031338   LTX_EDPA_00031343         2/28/2013 Email chain from Ben Bechtel to Lontex re: Q & A for Why Wear
                                                                Compression Shorts with attachment
DX. 403 LTX_EDPA_00031362   LTX_EDPA_00031363         2/18/2013 Email chain from Lontex to Ben Bechtel re: Home Page Text
DX. 404 LTX_EDPA_00031569   LTX_EDPA_00031905                   Trademark Express - Comprehensive US Federal & State
                                                                Trademark Research/US National Common Law
DX. 405 LTX_EDPA_00031924   LTX_EDPA_00031925          3/9/2007 First Page Illegible Note, Second Page Letter from Norman Lehrer
                                                                to Efraim Nathan re COOL COMPRESSION Trademark Intent to
                                                                Use Approved
DX. 406 LTX_EDPA_00031997   LTX_EDPA_00032012          4/4/2019 Email Chain from Efraim Nathan to Ben Wagner re Images and
                                                                Video of Cool Compression Items with Attached Images
DX. 407 LTX_EDPA_00032120   LTX_EDPA_00032125         4/15/2014 Email from infoytsports to Lontex re: Chris Williams Giving back
                                                                with attachments
DX. 408 LTX_EDPA_00032277   LTX_EDPA_00032343                   Fuel Football - 2012 Football Offseason Playbook

DX. 409 LTX_EDPA_00032501   LTX_EDPA_00032510                    PBATS 2008 File - with Product Description for Product Review
                                                                 Symposium
DX. 410 LTX_EDPA_00032505                                        Professional Baseball Athletic Trainers Society Product Review
                                                                 Symposium Annual Business Meeting - Sweat It Out by Lontex
                                                                 Corp. Reservation
DX. 411 LTX_EDPA_00032571   LTX_EDPA_00032575           8/5/2018 Email Chain from Brian Ball to Efraim Nathan re Securing Spot at
                                                                 PBATS Product Review
DX. 412 LTX_EDPA_00032752   LTX_EDPA_00032752          10/6/2009 Email from Lindsey Eason to Efraim Nathan re Lontex Payment,
                                                                 Contract, and 50 Word Description
DX. 413 LTX_EDPA_00032935   LTX_EDPA_00032936          3/18/2010 Email from Lontex to bsrexpo@aol.com re: Hi Terri-can't
                                                                 remember if we sent this over with attachment




                                                             24
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 25 of 57
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #   Beg Bates           End Bates               Date        Description
DX. 414 LTX_EDPA_00032966   LTX_EDPA_00032971          4/7/2011 Email from Efraim Nathan to bsrexpo@aol.com re Fixing Sweat It
                                                                Out Trademark Information
DX. 415 LTX_EDPA_00033646   LTX_EDPA_00033646                   Pictures Showing Nike Fabric Labeled "Special 3019 M/1 no
                                                                Neck," ""Special 3023 M/2 White no Neck," and ""Special 3020
                                                                M/2 no Neck"
DX. 416 LTX_EDPA_00033828   LTX_EDPA_00033829         7/16/2013 Email from Christopher Williams to sales@sweatitout.com re: Mark
                                                                Lavery SWEAT IT OUT Test with attachment
DX. 417 LTX_EDPA_00033864   LTX_EDPA_00033864                   Sweat it Out Boxing Advertisement

DX. 418 LTX_EDPA_00033964   LTX_EDPA_00033968                    Chart Showing Golden Stitch Pricing and Products for Various
                                                                 Years Between 2005-2018
DX. 419 LTX_EDPA_00035101   LTX_EDPA_00035109                    Golden Stitch Invoices
DX. 420 LTX_EDPA_00035916   LTX_EDPA_00035918          7/29/2015 Email from Efraim Nathan to Gary Rodrick re Selling Lontex
                                                                 Trademarks with Attached Trademark Page
DX. 421 LTX_EDPA_00035987   LTX_EDPA_00035987          4/17/2013 Letter from Norman Lehrer to Efraim Nathan re renewing PTO
                                                                 Trademark
DX. 422 LTX_EDPA_00035991   LTX_EDPA_00035991          8/23/2007 Letter from Norman Lehrer to Efraim Nathan re PTO Examiner
                                                                 Objection to TM Printed on Lontex Labels
DX. 423 LTX_EDPA_00035993   LTX_EDPA_00035993           3/9/2007 Letter from Norman Lehrer to Efraim Nathan re COOL
                                                                 COMPRESSION Trademark Intent to Use Approved
DX. 424 LTX_EDPA_00035995   LTX_EDPA_00035995          9/12/2006 Letter from Norman Lehrer to Efraim Nathan re Filing PTO
                                                                 Trademark Application for COOL COMPRESSION with Attached
                                                                 Serial Number
DX. 425 LTX_EDPA_00036080   LTX_EDPA_00036080           3/9/2007 Letter from Norman Lehrer to Efraim Nathan re Confirmation of
                                                                 PTO Approval of Cool Compression Name
DX. 426 LTX_EDPA_00036082   LTX_EDPA_00036082          4/25/2006 Letter from Norman Lehrer to Efraim Nathan re Filing Trademark
                                                                 Application for Cool Compression with the PTO
DX. 427 LTX_EDPA_00036204   LTX_EDPA_00036204          4/28/2014 Letter from Norman Lehrer to Efraim Nathan re Renewing PTO
                                                                 Trademark
DX. 428 LTX_EDPA_00036207   LTX_EDPA_00036207         10/16/2008 Letter from Norman Lehrer to Efraim Nathan re PTO Response to
                                                                 Outstanding Office Action for Cool Compression



                                                             25
                           Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 26 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #   Beg Bates               End Bates               Date        Description
DX. 429 LTX_EDPA_00036208       LTX_EDPA_00036209         9/19/2008 Letter from Norman Lehrer to Efraim Nathan re Receiving First
                                                                    Office Action from PTO Examiner for Cool Compression
                                                                    Trademark Application
DX. 430 LTX_EDPA_00036210       LTX_EDPA_00036210         5/19/2008 Letter from Norman Lehrer to Efraim Nathan re Filing Trademark
                                                                    Application for Cool Compression with the PTO
DX. 431   LTX_EDPA_00036219                                         Lontex Sales by Item Detail - January 2006 through June 2019
DX. 432   LTX_EDPA_00036793                                         Images from Nike.com
DX. 433   LTX_EDPA_00036977                                         SWEAT IT OUT Brochure Used by Professional Sports Teams
DX. 434   LTX_EDPA_00040443     LTX_EDPA_00040445         2/16/2018 Email chain from Hary Saferstein to Efraim Nathan re: Lontex
                                                                    Corporation COOL COMPRESSION TRADEMARKS (NIKE022)

DX. 435 LYCRA-00000001          LYCRA-00000009                      Trademark License Agreement for INVISTA
DX. 436 LYCRA-00000010          LYCRA-00000018           12/12/2014 Trademark License Renewal Amendment for INVISTA
DX. 437 LYCRA-00000012          LYCRA-00000015            9/23/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                    Unauthorized Use of the INVISTA Marks and Breach of the
                                                                    Trademark Agreement
DX. 438 LYCRA-00000016          LYCRA-00000018             8/6/2014 Email from Anna Shaw to Christina Gerrlof re: Lontex's
                                                                    Unauthorized Use of the INVISTA Marks and Breach of the
                                                                    Trademark Agreement
DX. 439 LYCRA-00000019          LYCRA-00000020            9/23/2014 Email from Lontex re: Network Solutions Account Update
                                                                    Confirmation
DX. 440   LYCRA-00000021                                  9/17/2014 Email from Lontex to Anna Shaw re: INVISTA Compliance
DX. 441   LYCRA-00000022        LYCRA-00000024             2/2/2013 Trademark License Agreement for INVISTA
DX. 442   LYCRA-00000025        LYCRA-00000041                      Lontex Offer Sheet
DX. 443   LYCRA-00000042                                  7/31/2014 Email from Denise Milligan to Sales@sweatitout.com re: Lontex's
                                                                    Unauthorized Use of the INVISTA Marks and Breach of the
                                                                    Trademark Agreement
DX. 444 LYCRA-00000043          LYCRA-00000064            7/31/2014 Letter to Efraim Nathan re: Lontex's Unauthorized Use of the
                                                                    INVISTA Marks and Breach of the Trademark Agreement
DX. 445 LYCRA-00000065                                     8/4/2014 Email from Anna Shaw to Traci Gierrens re: Cease and Desist
                                                                    Demand Letter



                                                                 26
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 27 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date        Description
DX. 446 LYCRA-00000066        LYCRA-00000067             8/4/2014 Email from Anna Shaw to Traci Girrens re: Cease Desist Demand
                                                                  Letter
DX. 447 LYCRA-00000068        LYCRA-00000069             8/4/2014 Email from Anna Shaw to Traci Girrens re: Cease Desist Demand
                                                                  Letter
DX. 448 LYCRA-00000070        LYCRA-00000071             8/4/2014 Email from Anna Shaw to Traci Girrens re: Cease Desist Demand
                                                                  Letter
DX. 449 LYCRA-00000072        LYCRA-00000075            9/12/2014 Email from Traci Girrens to Andrea Hamilton re: Lontex's
                                                                  Unauthorized Use of INVISTA Marks and Breach of Trademark
                                                                  Agreement
DX. 450 LYCRA-00000076        LYCRA-00000078             8/8/2014 Email from Anna Shaw to Christina Gerrlof re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 451 LYCRA-00000079        LYCRA-00000081            9/12/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 452 LYCRA-00000082        LYCRA-00000085            9/16/2014 Email from Andrea Hamilton to sales@sweatitout.com re: Lontex's
                                                                  Domain Names to be transferred to INVISTA
DX. 453 LYCRA-00000086        LYCRA-00000091            9/22/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain Names
                                                                  transferred to INVISTA
DX. 454 LYCRA-00000092        LYCRA-00000096            9/22/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain Names
                                                                  transferred to INVISTA
DX. 455 LYCRA-00000097        LYCRA-00000101            9/22/2014 Email from Andrea Hamilton to Lontex re: Lontex's Domain Names
                                                                  to be transferred to INVISTA
DX. 456 LYCRA-00000102        LYCRA-00000106            9/19/2014 Email from Andrea Hamilton to Lontex re: Lontex's Domain Names
                                                                  to be transferred to INVISTA
DX. 457 LYCRA-00000107        LYCRA-00000109            9/15/2014 Email from Andrea Hamilton to sales@sweatitout.com re: Lontex's
                                                                  Domain Names to be transferred to INVISTA
DX. 458 LYCRA-00000110        LYCRA-00000114            9/22/2014 Email from Andrea Hamilton to Lontex re: Lontex's Domain Names
                                                                  to be transferred to INVISTA
DX. 459 LYCRA-00000115        LYCRA-00000118            9/16/2014 Email from Andrea Hamilton to Lontex re; Lontex's Domain Names
                                                                  to be transferred to INVISTA



                                                               27
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 28 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date        Description
DX. 460 LYCRA-00000119        LYCRA-00000123            9/19/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain Names
                                                                  transferred to INVISTA
DX. 461 LYCRA-00000124        LYCRA-00000128            9/22/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain Names
                                                                  transferred to INVISTA
DX. 462 LYCRA-00000129        LYCRA-00000130                      Lontex Brochure


DX. 463 LYCRA-00000131        LYCRA-00000133              2/3/2013 Trademark License Agreement for INVISTA


DX. 464 LYCRA-00000134        LYCRA-00000155             7/31/2014 Letter to Efraim Nathan re: Lontex's Unauthorized Use of the
                                                                   INVISTA Marks and Breach of the Trademark Agreement

DX. 465 LYCRA-00000156        LYCRA-00000159            9/23/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement with out attachments
DX. 466 LYCRA-00000160        LYCRA-00000165            10/8/2014 Email from Andrea Hamilton to Vincent Denoyelle and Laetitia
                                                                  Arrault re: Lontex's Unauthorized Use of the INVISTA Marks and
                                                                  Breach of the Trademark Agreement
DX. 467 LYCRA-00000166        LYCRA-00000168             8/6/2014 Email from Christina Gerrlof to Anna Shaw re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 468 LYCRA-00000169        LYCRA-00000170            9/23/2014 Email from Lontex to Andrea Hamilton re: Network Solutions
                                                                  Account Update Confirmation
DX. 469 LYCRA-00000171                                  9/17/2014 Email from Lontex to Anna Shaw re: INVISTA Compliance
DX. 470 LYCRA-00000172                                  7/31/2014 Email from Denise Mulligan to Sales@sweatitout.com re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 471 LYCRA-00000173        LYCRA-00000174           10/14/2014 Email from Andrea Hamilton to Lontex re: Registrar Transfer
                                                                  Request Complete




                                                               28
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 29 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date            Description
DX. 472 LYCRA-00000175        LYCRA-00000176                          Lontex Brochure


DX. 473 LYCRA-00000177        LYCRA-00000179                          Trademark License Agreement for INVISTA


DX. 474 LYCRA-00000180        LYCRA-00000201             7/31/2014 Letter to Lontex re: Lontex's Unauthorized Use of the INVISTA
                                                                   Marks and Breach of the Trademark Agreement

DX. 475 LYCRA-00000202                                   7/31/2014 Letter to Lontex re: Lontex's Unauthorized Use of the INVISTA
                                                                   Marks and Breach of the Trademark Agreement

DX. 476 LYCRA-00000224        LYCRA-00000228             9/30/2014 Email from Andrea Hamilton to Suzanne Fettig re: Lontex's
                                                                   Unauthorized Use of the INVISTA Marks and Breach of the
                                                                   Trademark Agreement
DX. 477 LYCRA-00000229        LYCRA-00000234             10/8/2014 Email from Andrea Hamilton to Suzanne Fettig re: Lontex's
                                                                   Unauthorized Use of the INVISTA Marks and Breach of the
                                                                   Trademark Agreement
DX. 478 LYCRA-00000235        LYCRA-00000240             10/9/2014 Email from Andrea Hamilton to Vincent Denoyelle and Laetitia
                                                                   Arrault re: Lontex's Unauthorized Use of the INVISTA Marks and
                                                                   Breach of the Trademark Agreement
DX. 479 LYCRA-00000241        LYCRA-00000244             9/30/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                   Unauthorized Use of the INVISTA Marks and Breach of the
                                                                   Trademark Agreement
DX. 480 LYCRA-00000245        LYCRA-00000250             10/9/2014 Email from Vincent Denoyelle to Suzanne Fettig re: Lontex's
                                                                   Unauthorized Use of the INVISTA Marks and Breach of the
                                                                   Trademark Agreement
DX. 481 LYCRA-00000251        LYCRA-00000255             9/30/2014 Email from Suzanne Fettig to Andrea Hamilton re: Lontex's
                                                                   Unauthorized Use of the INVISTA Marks and Breach of the
                                                                   Trademark Agreement




                                                               29
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 30 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date        Description
DX. 482 LYCRA-00000256        LYCRA-00000261            10/9/2014 Email from Suzanne Fettig to Vincent Denoyelle re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 483 LYCRA-00000262        LYCRA-00000267            10/9/2014 Email from Vincent Denoyelle to Andrea Hamilton re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 484 LYCRA-00000268        LYCRA-00000271            9/30/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 485 LYCRA-00000272        LYCRA-00000275            9/25/2014 Email from Traci Girrens to Andrea Hamilton re: Lontex's
                                                                  Unauthorized Use of INVISTA Marks and Breach of Trademark
                                                                  Agreement
DX. 486 LYCRA-00000276        LYCRA-00000280           10/18/2014 Email from Suzanne Fettig to Andrea Hamilton re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 487 LYCRA-00000281        LYCRA-00000286            10/8/2014 Email from Suzanne Fettig to Andrea Hamilton re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 488 LYCRA-00000287        LYCRA-00000292            10/9/2014 Email from Vincent Denoyelle to Suzanne Fettig re: Lontex's
                                                                  Unauthorized Use of the INVISTA Marks and Breach of the
                                                                  Trademark Agreement
DX. 489 LYCRA-00000293                                   8/4/2014 Email from Anna Shaw to Traci Gierrens re: Cease and Desist
                                                                  Demand Letter
DX. 490 LYCRA-00000294                                   8/4/2014 Email from Traci Girrens to Anna Shaw re: Cease Desist Demand
                                                                  Letter - Lontex Corp
DX. 491 LYCRA-00000295        LYCRA-00000296             8/4/2014 Email from Traci Girrens to Anna Shaw re: Cease Desist Demand
                                                                  Letter - Lontex Corp
DX. 492 LYCRA-00000297        LYCRA-00000319            7/31/2014 Email from Anna Shaw to Traci Gierrens re: Cease and Desist
                                                                  Demand Letter with attachment




                                                               30
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 31 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates               Date        Description
DX. 493 LYCRA-00000320        LYCRA-00000341            7/31/2014 Letter to Efraim Nathan re: Lontex's Unauthorized Use of the
                                                                  INVISTA Marks and Breach of the Trademark Agreement

DX. 494 MARKSMEN-0000001      MARKSMEN-0000007           8/16/2016 Marksmen Letter re: Investigation of COOL COMPRESSION
                                                                   trademark
DX. 495   MARKSMEN-0000008                                         Photo of SWEAT IT OUT Logo
DX. 496   MARKSMEN-0000009                                         Photo of Lontex Shorts
DX. 497   MARKSMEN-0000010                                         Photo of Lontex Shorts with Logo
DX. 498   MARKSMEN-0000011                                         Photo of Lontex Shorts with Logo
DX. 499   MARKSMEN-0000012                                         Photo of Lontex Address
DX. 500   MARKSMEN-0000013                                         Receipt for Performance Compression Shorts
DX. 501   MARKSMEN-0000014                                         Photo of Lontex Tag
DX. 502   MARKSMEN-0000015                                         Photo of SWEAT IT OUT Logo
DX. 503   MARKSMEN-0000016                                         Photo of SWEAT IT OUT Logo
DX. 504   MARKSMEN-0000025                                         Photo of Lontex Shorts in package
DX. 505   MARKSMEN-0000026                                         Photo of Lontex Brochure
DX. 506   MARKSMEN-0000027                                         Photo of Label of Product Information
DX. 507   MARKSMEN-0000030                                         Photo of Lontex Shorts in package
DX. 508   MARKSMEN-0000031                                         Image of Packaging from Sweat It Out
DX. 509   MARKSMEN-0000032                                         Photo of Label of Product Information
DX. 510   MARKSMEN-0000033                                         Photo of Lontex Shorts in package
DX. 511   MARKSMEN-0000035                                         Photo of Lontex Shorts with Logo
DX. 512   MARKSMEN-0000036                                         Photo of Lontex Shorts with Logo
DX. 513   MARKSMEN-0000037                                         Photo of Lontex Shorts with Logo
DX. 514   MARKSMEN-0000038                                         Photo of Lontex Tag
DX. 515   MARKSMEN-0000039                                         Photo of Lontex Tag
DX. 516   MARKSMEN-0000040                                         Photo of Lontex Shorts
DX. 517   MARKSMEN-0000041                                         Photo of Lontex Shorts with Logo
DX. 518   MARKSMEN-0000042                                         Photo of Lontex Shorts with Logo
DX. 519   MARKSMEN-0000043                                         Photo of SWEAT IT OUT Logo




                                                               31
                          Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 32 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #   Beg Bates              End Bates                Date        Description
DX. 520 MARKSMEN-0000047       MARKSMEN-0000048           8/12/2016 Email from Sandon Berg to Kate Schrader re: 83974.1 Cool
                                                                    Compression
DX. 521 NIKE-00000001          NIKE-00000775              9/30/2016 Fall 2017 Territory Sporting Goods Apparel and EQ - BEST USA
                                                                    Catalog
DX. 522 NIKE-00000775          NIKE-00001519              8/10/2016 Summer 2017 Strategic Sporting Goods Apparel and EQ Best
                                                                    Catalog
DX. 523   NIKE-00001520        NIKE-00001893                        Fall 2016 Territory Sporting Goods AP & EQ Catalog
DX. 524   NIKE-00001894        NIKE-00002396                        Spring 2017 City Specialty Appearel and EQ - T11 USA Catalog
DX. 525   NIKE-00002397        NIKE-00002818                        Fall 2016 Department Stores Apparel & EQ Catalog
DX. 526   NIKE-00002819        NIKE-00003495                        Holiday 2017 Sporting Goods Apparel and EQ Catalog
DX. 527   NIKE-00003496        NIKE-00004082                        Fall 2017 Department Stores Apparel & Equipment
DX. 528   NIKE-00004083        NIKE-00004592              5/13/2016 Spring 2018 Sporting Goods Apparel and EQ Catalog
DX. 529   NIKE-00004593        NIKE-00004790              9/27/2016 Fall 2017 Department Stores Apparel & Equipment
                                                                    Men's Performance Apparel Catalog
DX. 530 NIKE-00004633          NIKE-00004634                        Fred J. Miller, Inc. - Corelements "Stay Cool" Compression Fit
                                                                    Long Sleeve
DX. 531 NIKE-00004791          NIKE-00005289                        Fall 2016 Territory Sporting Goods AP & EQ Catalog
DX. 532 NIKE-00005290          NIKE-00006139              7/26/2016 Summer 2017 Athletic Specialty - Apparel and EQ Best - Catalog
DX. 533 NIKE-00006140          NIKE-00006873              8/16/2016 Summer 2017 Strategic Sporting Goods Apparel and EQ Best
                                                                    Catalog
DX. 534 NIKE-00006874          NIKE-00006971                        Fall 2017 Department Stores Apparel & Equipment
                                                                    Youth Athletes Apparel and Equipment Catalog
DX. 535   NIKE-00006972        NIKE-00007506                        Holiday 2016 Department Stores Apparel and Equipment Catalog
DX. 536   NIKE-00007507        NIKE-00008027                        Fall 2016 Territory Sporting Goods AP & EQ Catalog
DX. 537   NIKE-00008028        NIKE-00008381                        Spring 2017 City Specialty Appearel and EQ - Catalog
DX. 538   NIKE-00008382        NIKE-00008614                        Fall 2017 Athletic Specialty Apparel & Equipment
                                                                    Men's Performance Apparel Catalog
DX. 539   NIKE-00008615        NIKE-00009414                        Holiday 2017 Sporting Good Catalog
DX. 540   NIKE-00009415        NIKE-00009992                        Holiday 2017 Sporting Goods Apparel and EQ Catalog
DX. 541   NIKE-00009993        NIKE-00010520                        Fall 2016 Strategic Sporting Goods AP & EQ Catalog
DX. 542   NIKE-00010521        NIKE-00010746                        Summer 2017 Boutique Apparel & EQ Catalog



                                                                 32
                          Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 33 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                Date         Description
DX. 543   NIKE-00010747        NIKE-00011198                         Spring 2106 Men's Apparel & Equipment Catalog
DX. 544   NIKE-00011199        NIKE-00011701                         Spring 2017 Boutique Apparel and EQ Catalog
DX. 545   NIKE-00011702        NIKE-00012361                         Holiday 2016 Sporting Goods Apparel & Equipment Catalog
DX. 546   NIKE-00012362        NIKE-00012548                         Fall 2016 City Specialty Apparel & Equipment Catalog
DX. 547   NIKE-00012549        NIKE-00012649                         Spring 2016 Young Athletes Catalog
DX. 548   NIKE-00012650        NIKE-00013078                         Spring 2018 - Athletic Specialty Apparel and EQ - Catalog
DX. 549   NIKE-00013079        NIKE-00013185                         Summer 2017 City Specialty Apparel and EQ - Catalog
DX. 550   NIKE-00013186        NIKE-00013821                         Holiday 2017 Department Store Apparel & EQ Catalog
DX. 551   NIKE-00013822        NIKE-00014282                         Summer 2017 Department Store Apparel & Equipment Catalog
DX. 552   NIKE-00014283        NIKE-00015012                         Summer 2017 Territory Sporting Goods Apparel and EQ Catalog
DX. 553   NIKE-00015013        NIKE-00015658                         Summer 2017 Territory Sporting Goods Apparel and EQ Catalog
DX. 554   NIKE-00015659        NIKE-00016272                         Summer 2016 Strategic Sporting Goods Apparel & EQ Catalog
DX. 555   NIKE-00016273        NIKE-00016719                         Spring 2017 Territory Sporting Goods Apparel and EQ Catalog
DX. 556   NIKE-00016720        NIKE-00017222                         Spring 2017 City Specialty Apparel and EQ Catalog
DX. 557   NIKE-00017223        NIKE-00017696                         Spring 2018 Department Stores Apparel & Equipment Catalog
DX. 558   NIKE-00017697        NIKE-00018044                         Fall 2016 City Specialty - Apparel & Equipment Catalog
DX. 559   NIKE-00018045        NIKE-00018647                         Summer 2016 Territory Sporting Goods Catalog
DX. 560   NIKE-00018648        NIKE-00018769                         Fall 2017 Athletic Specialty Apparel & Equipment
                                                                     Young Athletes Apparel and Equipment
                                                                     Sports Accessories - Football Gloves Catalog
DX. 561   NIKE-00018770        NIKE-00019092                         Summer 2017 Department Stores Apparel & Equipment Catalog
DX. 562   NIKE-00019093        NIKE-00019776                         Spring 2017 Strategic Sporting Goods Apparel and EQ Catalog
DX. 563   NIKE-00019777        NIKE-00020102                         Summer 2017 Department Stores Apparel & EQ Catalog
DX. 564   NIKE-00020103        NIKE-00020450                         Fall 2016 City Specialty - Apparel & Equipment Catalog
DX. 565   NIKE-00020451        NIKE-00020910                         Spring 2017 Department Stores Apparel Catalog
DX. 566   NIKE-00020911        NIKE-00021258                         Fall 2016 City Specialty - Apparel & Equipment Catalog
DX. 567   NIKE-00021259        NIKE-00021855                         Spring 2018 Athletic Specialty Apparel - Catalog
DX. 568   NIKE-00021856        NIKE-00022538              10/17/2016 Fall 2017 NFL SG Ap and EQ USA
DX. 569   NIKE-00022539        NIKE-00023042                         Holiday 2016 Athletic Specialty Catalog
DX. 570   NIKE-00023043        NIKE-00023401                         Holiday 2016 Department Stores Apparel and Equipment Catalog
DX. 571   NIKE-00023402        NIKE-00023726                         Summer 2016 Department Store Apparel and EQ Catalog



                                                                 33
                          Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 34 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                Date         Description
DX. 572   NIKE-00023727        NIKE-00024125                         Fall 2016 Lacrosse Specialty Catalog
DX. 573   NIKE-00024126        NIKE-00024533                         Spring 2017 Territory Sporting Goods Apparel and EQ catalog
DX. 574   NIKE-00024534        NIKE-00024880                         Holiday 2016 Apparel and Equipment Catalog
DX. 575   NIKE-00024881        NIKE-00025436                         Summer 2017 NFL Inline Apparel and Equipment Catalog
DX. 576   NIKE-00025437        NIKE-00025990                         Spring 2017 Territory Sporting Goods Apparel and EQ - V2
                                                                     Catalog
DX. 577   NIKE-00025991        NIKE-00026555                         Spring 2017 NFL Stadium Inline Apparel and EQ Catalog
DX. 578   NIKE-00026556        NIKE-00026999                         Summer 2017 Territory Sporting Goods Apparel and EQ Catalog
DX. 579   NIKE-00027000        NIKE-00027365                         Summer 2016 Sporting Goods Apparel and Equipment Catalog
DX. 580   NIKE-00027366        NIKE-00027590                         Holiday 2017 Sporting Goods Best Foot ware Catalog
DX. 581   NIKE-00027591        NIKE-00028155                         Holiday 2016 Sporting Goods Apparel & Equipment Catalog
DX. 582   NIKE-00028156        NIKE-00028529                         Fall Department Store Apparel & Equipment Catalog
DX. 583   NIKE-00028530        NIKE-00029010               7/29/2016 Summer 2017 Department Stores Apparel & Equipment - BEST
                                                                     USA
DX. 584   NIKE-00029011        NIKE-00029403                         Spring 2018 Sporting Goods Apparel and EQ Catalog
DX. 585   NIKE-00029404        NIKE-00029886                         Spring 2018 Sporting Goods Apparel and EQ Catalog
DX. 586   NIKE-00029887        NIKE-00030018                         Jordan Holiday 2015 Catalog
DX. 587   NIKE-00030019        NIKE-00030146                         Fall 2015 Young Athletes Apparel Catalog
DX. 588   NIKE-00030147        NIKE-00030382                         Nike Fall 2015 Catalog for Sporting Goods

DX. 589 NIKE-00030383          NIKE-00030900                         Holiday 2015 Department Store Catalog
DX. 590 NIKE-00030901          NIKE-0030944                8/18/2014 Summer 2015 Men's Performance Apparel
                                                                     Athletic Training-Nike Pro Training Catalog
DX. 591   NIKE-00030945        NIKE-00031082                         2015 Fall Jordan Catalog
DX. 592   NIKE-00031083        NIKE-00031210                         Fall 2015 Nike Catalog for Young Athletes/Apparel
DX. 593   NIKE-00031211        NIKE-00031727                         2015 Holiday Department Stores Apparel and Equipment Catalog
DX. 594   NIKE-00031728        NIKE-00031865                         Jordan Fall 2015 Catalog
DX. 595   NIKE-00031866        NIKE-00031889                         Holiday 2015 Nike Specialty Field Systems Catalog
DX. 596   NIKE-00031890        NIKE-00032407                         2015 Holiday Department Stores Apparel and Equipment Catalog
DX. 597   NIKE-00032408        NIKE-00032667                         Fall 2015 Men's Apparel Performance Catalog
DX. 598   NIKE-00032668        NIKE-00033060                         Holiday 2015 Territory Sporting Goods Catalog



                                                                 34
                          Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 35 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                Date            Description
DX. 599   NIKE-00033061        NIKE-00033108                            Spring 2016 Team Sports Football Catalog
DX. 600   NIKE-00033109        NIKE-00033625                            Holiday 2015 Department Store Catalog
DX. 601   NIKE-00033634        NIKE-00033661                            Nike 2016 Team Sports Men's Training

DX. 602   NIKE-00033662        NIKE-00033855                            Summer 2015 Men's Performance Apparel Catalog
DX. 603   NIKE-00033856        NIKE-00034613                            Holiday 2015 Strategic Sporting Goods Catalog
DX. 604   NIKE-00034614        NIKE-00034743                            Summer 2015 Jordan Catalog
DX. 605   NIKE-00034744        NIKE-00034782                            2016/Baseball/Product Guide
DX. 606   NIKE-00034783        NIKE-00035091                            Fall 2015 Sporting Goods
DX. 607   NIKE-00035092        NIKE-00035484                            Holiday 2015 Territory Sporting Goods Catalog
DX. 608   NIKE-00035485        NIKE-00035607                            Fall 2015 Always Available Catalog
DX. 609   NIKE-00035608        NIKE-00035663                            Nike Team Sports 2017 Men's Football Catalog
DX. 610   NIKE-00035664        NIKE-00036263                            Holiday 2015 Territory Sporting Goods Catalog
DX. 611   NIKE-00036264        NIKE-00036659                            Fall 2015 Sporting Goods Catalog
DX. 612   NIKE-00036660        NIKE-00037235                            2015 Holiday - Dick's Sporting Goods Catalog
DX. 613   NIKE-00037236        NIKE-00037290                            Spring - Summer 2017 Nike Team Sports - Men's Football Catalog
DX. 614   NIKE-00037291        NIKE-00037374                            Fall 2015 Sporting Goods Catalog Update 1
DX. 615   NIKE-00037375        NIKE-00037418                            Nike Team Sports 2017 Men's Training Catalog
DX. 616   NIKE-00037419        NIKE-00037729                            Fall 2015 Sporting Goods Catalog
DX. 617   NIKE-00037730        NIKE-00037861                            Holiday 2015 Jordan Catalog
DX. 618   NIKE-00037862        NIKE-00038121                            Fall 2015 Men's Apparel Performance Catalog
DX. 619   NIKE-00038122        NIKE-00038311                            Holiday 2015 Nike Running Specialty Catalog
DX. 620   NIKE-00038312        NIKE-00038354                            Nike Team Sports 2017 Men's Training Catalog
DX. 621   NIKE-00038355        NIKE-00039112                            2015 Holiday Strategic Sporting Goods Catalog
DX. 622   NIKE-00039113        NIKE-00039712                            Holiday 2015 Territory Sporting Goods Catalog
DX. 623   NIKE-00039713        NIKE-00039902                            Holiday 2015 Nike Running Specialty Catalog
DX. 624   NIKE-00039903        NIKE-00040034                            Spring 2015 Jordan Catalog
DX. 625   NIKE-00040035        NIKE-00040058                            Nike Special Field Systems
                                                                        Apparel, Foot ware & Equipment
                                                                        Holiday 2015




                                                                 35
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 36 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date         Description
DX. 626 NIKE-00040035        NIKE-00040058                         2015 HOLIDAY SPECIAL FIELD SYSTEMS APPAREL
                                                                   FOOTWEAR AND EQUIPMENT.pdf
DX. 627 NIKE-00040455        NIKE-00040472                2/2/2016 Nike Corporate Direct Print Artwork
DX. 628 NIKE-00040506        NIKE-00040509                         MMX Marketing & Style Name Architecture: Performance Apparel


DX. 629 NIKE-00040700        NIKE-00040701              4/22/2016 List of all Spring 2017 Nike Pro Cool Products with Style Count
                                                                  and Total Revenue
DX. 630 NIKE-00041053        NIKE-00041053              6/28/2018 Email Chain from Kobe Fues to Katie Bromert re Updating Product
                                                                  Names to Exclude Compression from Store
DX. 631 NIKE-00041082                                    7/3/2018 Email chain from Katie Bromert to Nikki Prawdzik re: DSG
                                                                  Product Name Change - Action Needed
DX. 632 NIKE-00041085        NIKE-00041085              6/29/2018 Email Chain from Katie Bromert to Jenny Parshall re Updating
                                                                  Product Names to Exclude Compression from Store
DX. 633 Nike-00041134        Nike-00041134              6/28/2018 Email chain from Will McNaughton to Randy Cameron re Use of
                                                                  Compression Wording in Nike Products
DX. 634 NIKE-00041135        NIKE-00041135               1/7/2019 Email from Kali Foiles to Katie Bromert and Hilary Harrison re
                                                                  Acknowledging Cool Pro Compression Lawsuit
DX. 635 NIKE-00041187                                   9/16/2016 Email Chain from Nick Johnson to Rachel Henry re Removing Use
                                                                  of Word Compression to Describe Products
DX. 636 NIKE-00041189        NIKE-00041192              2/19/2016 Email from Nick Johnson to Neil Munro re: Construction Pyramids
                                                                  with attachments
DX. 637 NIKE-00041251                                   4/29/2016 Email from Nick Johnson to Neil Munro Forwarding Updated
                                                                  Spring 2016 Top/Bottom 20 Styles Data
DX. 638 NIKE-00041354        NIKE-00041363             12/10/2009 Nike Pro Combat - Hangtag System Update V8
DX. 639 NIKE-00041369        NIKE-00041372              4/17/2012 Fall 2012 Nike Pro Combat VMLP

DX. 640 NIKE-00041373        NIKE-00041374                8/8/2014 Fall 2015 Nike Pro Products

DX. 641 NIKE-00041430        NIKE-00041431                6/2/2016 Email Chain from Liz Terzo to Nick Johnson re Pro Cool LS
                                                                   Compression Crew - WS Team Sales



                                                               36
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 37 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date        Description
DX. 642 NIKE-00041432        NIKE-00041434              6/25/2018 Email from Hilary Harrison to Katie Promert Providing Nike
                                                                  Apparel Reps Contact Information
DX. 643 NIKE-00041439        NIKE-00041439              4/16/2018 Email Chain from Katie Bromert re Product name change
DX. 644 NIKE-00041445        NIKE-00041447              6/14/2018 Email Chain from Kali Foiles re Product Name Change
DX. 645 NIKE-00041449        NIKE-00041454              10/8/2018 Email from Neil Munro to Nick Johnson re: Nike Pro History with
                                                                  attachments
DX. 646 NIKE-00041478        NIKE-00041480              9/15/2016 Email chain from Nick Johnson to Jeffrey Rogers, Rachel Henry,
                                                                  Isis Ward and Greg Thompson re: description of products


DX. 647 NIKE-00041487        NIKE-00041487              9/16/2016 Email Chain from Rachel Henry re Removing Word Compression
                                                                  from Styles on Nike.com
DX. 648 NIKE-00041501        NIKE-00041501              8/25/2016 Email Chain from Nick Johnson to William Limpert re Removing
                                                                  Word Cool from Clothing Name
DX. 649 NIKE-00041620        NIKE-00041663              8/17/2015 Email chain from Nick Johnson to Fonz Mendiola, Liz Terzo, Sion
                                                                  Portman, Frank Chase re: Naming Convention Deck with
                                                                  attachments
DX. 650 NIKE-00041625        NIKE-00041662                        Fall 2016 Performance Apparel Naming/Branding Update
DX. 651 NIKE-00041710        NIKE-00041711             11/11/2015 Email chain from Nick Johnson to Kristina Dickinson re: GFA Nike
                                                                  Pro-Compression vs Fitted
DX. 652 NIKE-00041885        NIKE-00041889                        Nike Fall 2018 Products
DX. 653 NIKE-00041973        NIKE-00041973               6/9/2014 Email Chain from Parker Mangum to Moses Reed and Hasan
                                                                  Boylure re SP16 COOL Style Numbers
DX. 654 NIKE-00042079                                    2/3/2015 Email from Stephanie Lombard to Nick Johnson re naming
                                                                  convention - Nike pro
DX. 655 NIKE-00042100                                    7/1/2014 Email Chain from Parker Mangum re Fall 2015 Core Update
DX. 656 NIKE-00045201        NIKE-00045230                        Apparel Naming & Branding
DX. 657 NIKE-00046196        NIKE-00046202                        Adidas.com - Alphaskin Utility Long Tights

DX. 658 NIKE-00046203        NIKE-00046207               12/4/2019 Walmart.com - SENFLOCO - Senfloco Women's Cool
                                                                   Compression Fit Terylene Spandex Tight Pants for Sport Training



                                                               37
                         Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 38 of 57
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #   Beg Bates             End Bates                Date        Description
DX. 659 NIKE-00046208         NIKE-00046210              12/4/2019 Adidas US - Cimcool Compression

DX. 660 NIKE-00046211         NIKE-00046212               12/4/2019 Academy Sports Outdoors - McDavid Adults' uCool Compression
                                                                    Leg Sleeves 2-Pack
DX. 661 NIKE-00046213         NIKE-00046215               12/4/2019 Amazon.com - COOLOMG: Compression Pants & Shorts

DX. 662 NIKE-00046216         NIKE-00046218               12/4/2019 Ebay.com - UV Protection Cool Arm Cooling Sleeves Compression
                                                                    Fit Hand Cover Arm Sunscreen
DX. 663 NIKE-00046219         NIKE-00046223               12/4/2019 Oreficeltd.com - Under Shirts

DX. 664 NIKE-00046224         NIKE-00046225               12/4/2019 Academy Sports Outdoors - McDavid Adults' uCool Compression
                                                                    Arm Sleeves
DX. 665 NIKE-00046226         NIKE-00046227               12/4/2019 Honigs.com - Honig's Cool Skin Compression Tights

DX. 666 NIKE-00046228         NIKE-00046232               12/4/2019 VIRUS Performance - Co23 | Stay Cool Compression V3 Tech
                                                                    Shorts
DX. 667   NIKE-00046273       NIKE-00046274               5/10/2015 Wayback machine - Lontex Products
DX. 668   NIKE-00046275       NIKE-00046277               4/22/2015 Wayback machine - Lontex Products
DX. 669   PETERSON-0000001                                          Photo of SWEAT IT OUT Tag
DX. 670   PETERSON-0000002                                          SWEAT IT OUT Tag
DX. 671   PETERSON-0000002                                          Photo of SWEAT IT OUT Tag
DX. 672   PETERSON-0000003                                          Photo of Lontex Leggings
DX. 673   PETERSON-0000004                                          Photo of Lontex Leggings
DX. 674   RYAN-00000001                                             Photo of White T-Shirt
DX. 675   RYAN-00000002                                             Phot of Lontex Shorts with Logo
DX. 676   RYAN-00000003                                             Phot of Lontex Shorts with Logo
DX. 677   RYAN-00000004                                             Photo of Lontex Shirt with Logo
DX. 678   RYAN-00000005                                             Photo of Lontex Shirt with Logo
DX. 679   RYAN-00000006                                             SWEAT IT OUT Tag
DX. 680   RYAN-00000007                                             Photo of Lontex Shorts with Logo
DX. 681   RYAN-00000008                                             SWEAT IT OUT Tag



                                                                38
                           Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 39 of 57
                                            Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                            Nike's Trial Exhibit List

Ex. #     Beg Bates             End Bates                    Date            Description
DX. 682   RYAN-00000009                                                      Photo of Lontex T-Shirt
DX. 683   RYAN-00000010                                                      SWEAT IT OUT Tag
DX. 684   RYAN-00000011                                                      Photo of Lontex Shirt with Logo
DX. 685   RYAN-00000012                                                      SWEAT IT OUT Tag
DX. 686   RYAN-00000013                                                      SWEAT IT OUT Tag
DX. 687   RYAN-00000014                                                      Photo of Lontex Shorts with Logo
DX. 688   RYAN-00000015                                                      Photo of Lontex Shorts with Logo
DX. 689   RYAN-00000016                                                      Photo of Lontex Shorts
DX. 690   RYAN-00000017                                                      Photo of Lontex T-shirt with Logo
DX. 691   SANKAR-0000001                                                     SWEAT IT OUT Tag
DX. 692 SANKAR-0000002                                                       Photo of T-Shirt with Lontex Logo
DX. 693 SANKAR-0000003                                                       Photo of T-Shirt with Lontex Logo
DX. 694 SANKAR-0000004                                                       Photo of SWEAT IT OUT Logo
DX. 695 SANKAR-0000005                                                       Photo of T-Shirt with Lontex Logo
DX. 696 SANKAR-0000006                                                       Photo of T-Shirt with Lontex Logo
DX. 697 SANKAR-0000007                                                       SWEAT IT OUT Tag
DX. 698   SANKAR-0000008                                                  Photo of SWEAT IT OUT Logo
DX. 699   SANKAR-0000009                                                  Photo of SWEAT IT OUT Logo
DX. 700   SANKAR-0000010                                                  Photo of SWEAT IT OUT Logo
DX. 701   WILLIAMS-0000001      WILLIAMS-0000004                9/14/2019 Email from YTP Sports to Megan Michaels re: Mark Lavery
                                                                          SWEAT IT OUT Test

DX. 702                                                                   Lontex Short Sleeve Crew Neck Shirt
DX. 703                                                          8/5/1986 Trademark Registration No. 1,404,162 for Hold Me Tight
DX. 704                                                         12/1/1987 Trademark Registration No. 1,467,473 for Elsatough
DX. 705 NIKE-00046723           NIKE-00046724                             Sweat It Out Webpage - Gear up at Sweat it Out!
                                                                          https://web.archive.org/web/20100515045359/http://www.sweatitou
                                                                          t.com/




                                                                      39
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 40 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date         Description
DX. 706 NIKE-00046725        NIKE-00046726                         Sweat It Out Webpage - Gear up at Sweat it Out!
                                                                   https://web.archive.org/web/20110203031632/http://www.sweatitou
                                                                   t.com/
DX. 707 NIKE-00046730        NIKE-00046733               4/23/2015 Sweatitout.com - Improved Posture Compression Shirts and
                                                                   Football, Baseball & Basketball Compression Sleeves
                                                                   https://
                                                                   web.archive.org/web/20150423015927/http:/www.sweatitout.com/p
                                                                   roducts/posture-and-arm-supporters.html
DX. 708 NIKE-00046838        NIKE-00046840                         store.nike.com - 6" Men's Shorts Style # 703084
                                                                   https://web.archive.org/web/20150906070703/http:/store.nike.com/
                                                                   us/en_us/pd/pro-6-cool-shorts/pid-10263850/pgid-10263838
DX. 709 NIKE-00046841        NIKE-00046843                         store.nike.com - Long Sleeve Men's Shirt # 703088
                                                                   https://web.archive.org/web/20150906084928/http:/store.nike.com/
                                                                   us/en_us/pd/pro-cool-compression-long-sleeve-shirt/pid-
                                                                   10300565/pgid-11042822
DX. 710 NIKE-00046844        NIKE-00046850                         store.nike.com - Pro Training Clothing
                                                                   https://web.archive.org/web/20150905093819/http:/store.nike.com/
                                                                   us/en_us/pw/mens-nike-pro-training-clothing/7puZbgdZ7u9Z9hk

DX. 711 NIKE-00046891        NIKE-00046898                            store.nike.com - Men's Shorts & Tights
                                                                      https://
                                                                      web.archive.org/web/20160821225013/http:/store.nike.com/us/en_u
                                                                      s/pw/mens-nike-pro-compression/7puZobn
DX. 712 NIKE-00046859        NIKE-00046866                            store.nike.com - Shorts, Tights & Tops
                                                                      https://web.archive.org/web/20170614070634/http:/store.nike.com/
                                                                      us/en_us/pw/mens-nike-pro-compression/7puZobn
DX. 713 NIKE-00046867        NIKE-00046874                            store.nike.com - Shorts, Tights & Tops
                                                                      https://web.archive.org/web/20180704164358/http:/store.nike.com/
                                                                      us/en_us/pw/mens-nike-pro-compression/7puZobn
DX. 714                                                               Running Gear for Men & Women - Buy Online - Sweat It Out
                                                                      sweatitout.com from Oct. 7, 2020



                                                               40
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 41 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                    Date         Description
DX. 715                                                                Trademark Registration No. 2,979,187 for COOLMAX
DX. 716                                                                Trademark Registration No. 3,115,3189 for LYCRA
DX. 717                                                                TSDR for Trademark Registration No. 3,579,266 for SWEAT IT
                                                                       OUT
DX. 718                                                                TSDR Report for Trademark Registration No. 2,015,835 for
                                                                       SWEAT IT OUT
DX. 719                                                                Bailey v. Amazon.com (20-cv-14306) - Complaint
DX. 720                                                                Big Smooooth Twitter Page
DX. 721                                                                Corelements Short Sleeve Compression Top - Fred J Miller Inc.
                                                                       https://fjminc.com/products/relaxed-fit-short-sleeve
DX. 722 NIKE-00046994        NIKE-00046996                             Honig's Cool Compression Tights
                                                                       https://honigs.com/honig-s-cool-skin-compression-tights.html
DX. 723 NIKE-00046734        NIKE-00046804                   1/14/2014 Nike News - Introducing the Nike Pro Combat Recovery Hypertight
                                                                       https://news.nike.com/news/introducing-the-nike-pro-combat-
                                                                       recovery-hypertight

DX. 724 NIKE-00046808        NIKE-00046811                            Muscle Injuries & Rehabilitation
                                                                      https://web.archive.org/web/20090718151744/http://sweatitout.com
                                                                      /musclerecovery/
DX. 725                                                               Nike, Inc. Form 10-K for 2018
DX. 726 NIKE-00046814        NIKE-00046815                   1/7/2009 Investor News Details - Nike Debuts the Ultimate in Athletic
                                                                      Performance Protection with Nike Pro Combat
                                                                      https://news.nike.com/investors/news-events-and-reports/investor-
                                                                      news/investor-news-details/2009/Nike-Debuts-the-Ultimate-in-
                                                                      Athletic-Performance-Protection-with-Nike-Pro-
                                                                      Combat/default.aspx
DX. 727                                                               Nike, Inc. Form 10-K for 2019
DX. 728 NIKE-00046962        NIKE-00046965                  10/2/2012 Nike Hyperwarm: Designed for Peak Performance
                                                                      https://news.nike.com/news/nike-hyperwarm-performance-tested
DX. 729 NIKE-00046966        NIKE-00046968                 12/21/2011 Nike Introduces Hypercool 2.0 - Nike News
                                                                      https://news.nike.com/news/nike-introduces-hypercool-20



                                                                   41
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 42 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date        Description
DX. 730 NIKE-00046875        NIKE-00046878              3/10/2009 Nike, Inc. - Nike Outfits NCAA Basketball Teams for Battle with
                                                                  Innovative Uniform System
                                                                  https://investors.nike.com/investors/news-events-and-
                                                                  reports/investor-news/investor-news-details/2009/Nike-Outfits-
                                                                  NCAA-Basketball-Teams-for-Battle-with-Innovative-Uniform-
                                                                  System/default.aspx
DX. 731 NIKE-00046969        NIKE-00046972              2/11/2009 Nike to Debut Nike Pro Combat at All-Star Weekend
                                                                  https://news.nike.com/news/nike-to-debut-nike-pro-combat-at-all-
                                                                  star-weekend
DX. 732 NIKE-00046879        NIKE-00046881              2/11/2009 Nike to Debut Nike Pro Combat at All-Star Weekend
                                                                  https://investors.nike.com/investors/news-events-and-
                                                                  reports/investor-news/investor-news-details/2009/Nike-to-Debut-
                                                                  Nike-Pro-Combat-at-All-Star-Weekend/default.aspx
DX. 733                                                           Best Global Brands 2016 Rankings
                                                                  https://www.interbrand.com/best-brands/best-global-
                                                                  brands/2016/ranking/
DX. 734                                                           Best Global Brands 2017 Rankingsc
                                                                  https://www.interbrand.com/best-brands/best-global-
                                                                  brands/2017/ranking/
DX. 735                                                           Best Global Brands 2018 Rankings
                                                                  https://www.interbrand.com/best-brands/best-global-
                                                                  brands/2018/ranking/
DX. 736                                                           Best Global Brands 2019 Rankings
                                                                  https://www.interbrand.com/best-brands/best-global-
                                                                  brands/2019/ranking/
DX. 737 NIKE-00046812        NIKE-00046813              3/30/2016 Recover & Prevent an Injury with SWEAT IT out Compression
                                                                  Products
                                                                  www.sbwire.com/press-releases/print/677033




                                                               42
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 43 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                    Date            Description
DX. 738                                                                   SENFLCO Women's Cool Compression Fit Terylene Spandex Tight
                                                                          Pants for Sports Training - Walmart.com
                                                                          https://www.walmart.com/ip/Senfloco-Women-s-Cool-Compression-
                                                                          Fit-Terylene-Spandex-Tight-Pants-for-Sport-Training/316633555

DX. 739                                                                   Business Document Search for Lontex Corp
                                                                          https://www.corporations.pa.gov/search/corpsearch
DX. 740 NIKE-00046819        NIKE-00046820                   11/6/2014    SWEAT IT OUT Announces That Their Blog is Officially Up &
                                                                          Running on Their Website
                                                                          www.sbwire.com/press-releases/print/559918
DX. 741 NIKE-00046821        NIKE-00046822                    8/7/2012    SWEAT IT OUT: a Complete Sportswear Provider
                                                                          www.sbwire.com/press-releases/print/155458
DX. 742 NIKE-00046828        NIKE-00046829                   1/31/2013    SWEAT IT OUT Now Offers Performance Compression Gear for
                                                                          All Looking to Prevent Injury and Reduce Recovery Time
                                                                          www.sbwire.com/press-releases/print/202166
DX. 743 NIKE-00046833        NIKE-00046834                   6/27/2012    SWEAT IT OUT Unveils New High Quality Compression
                                                                          Garments for Runners
                                                                          www.sbwire.com/press-releases/print/149599
DX. 744                                                                   The Bull Trumbull Twitter - Follow and support my sponsor
                                                                          @sweatitout
                                                                          https://twitter.com/Calebtrumbull/status/682306867889094659
DX. 745                                                                   The Bull Trumbull Twitter - My sponsor @sweatitout is almost at
                                                                          6000 Likes!!
                                                                          https://twitter.com/Calebtrumbull/status/677306661996924928
DX. 746                                                                   Ucool Compress Leg Sleeves/Pair McDavid
                                                                          https://www.mcdavidusa.com/products/ucool-compression-leg-
                                                                          sleeves-pair
DX. 747                                                                   Ucool Compression Arm Sleeves/Pair McDavid
                                                                          https://www.mcdavidusa.com/collections/all/products/ucool-
                                                                          compression-arm-sleeves-pair




                                                                   43
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 44 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date         Description
DX. 748 NIKE-00046997        NIKE-00047001                         Under Shirts - Oreficeltd.com
                                                                   https://www.mcdavidusa.com/collections/all/products/ucool-
                                                                   compression-arm-sleeves-pair
DX. 749 NIKE-00047002        NIKE-00047005                         Co23 - Stay Cool Compression V3 Tech Shorts - Virus
                                                                   Performance
                                                                   https://virusintl.com/products/co23-mens-stay-cool-compression-v3-
                                                                   tech-shorts
DX. 750                                                            Who We Are - Invista
                                                                   https://www.invista.com/about/who-we-are?gclid=EAIaIQobChMI-
                                                                   KKEv-
                                                                   WT7AIVBDiGCh3qcQa4EAAYASADEgIAAfD_BwE&gclsrc=aw
                                                                   .ds
DX. 751                                                            Search the WHOIS Database for sweatiout.com
                                                                   https://www.godaddy.com/whois/results.aspx?checkAvail=1&tmske
                                                                   y=tmskey%3D123&domain=www.sweatitout.com
DX. 752 NIKE-00046823        NIKE-00046824                         Cool Compression Garments by Lontex
                                                                   https://web.archive.org/web/20081219065443/http://coolcompressio
                                                                   n.com:80/index.html
DX. 753                                                  4/22/2008 US Trademark Reg. Certificate for Reg. No. 3,416,053 for COOL
                                                                   COMPRESSION
DX. 754                                                  4/22/2008 US Trademark Reg. Certificate for Reg. No. 3,416,236 for COOL
                                                                   COMPRESSION
DX. 755                                                            US Trademark Reg. No. 3,611,406 Information from TSDR
DX. 756                                                            Who We Are - Invista
                                                                   https://www.invista.com/about/who-we-are?gclid=EAIaIQobChMI-
                                                                   KKEv-
                                                                   WT7AIVBDiGCh3qcQa4EAAYASADEgIAAfD_BwE&gclsrc=aw
                                                                   .ds
DX. 757                                                  10/7/2003 DuPont Textiles & Interiors Become Invista
                                                                   https://www.adhesivesmag.com/articles/84828-dupont-textiles-
                                                                   interiors-becomes-invista



                                                               44
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 45 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date            Description
DX. 758 NIKE-00046830        NIKE-00046832                            SWEATITOUT.com - Compression Shorts & Tights
                                                                      https://web.archive.org/web/20120827232000/http://www.sweatitou
                                                                      t.com/products/compression-shorts-tights.html
DX. 759 NIKE-00046835        NIKE-00046837                            SWEATITOUT.com - Compression Shorts & Tights - Why Wear
                                                                      Compression Shorts
                                                                      https://web.archive.org/web/20130530024511/http://www.sweatitou
                                                                      t.com/products/compression-shorts-tights.html
DX. 760 NIKE-00046727        NIKE-00046729                            SWEATITOUT.com - Compression Tops
                                                                      https://web.archive.org/web/20140228005112/http://www.sweatitou
                                                                      t.com/products/compression-tops.html
DX. 761                                                               Contact Us - 1SEO Digital Agency
                                                                      https://1seo.com/contact-us/
DX. 762                                                               Fitness Attire Perfect for Spring - SWEAT IT OUT COOL
                                                                      COMPRESSION
                                                                      https://sweatitout.com/fitness-attire-perfect-for-spring/
DX. 763                                                               Print out from TSDR for Trademark Reg. No. 1,653,120 for
                                                                      SWEAT IT OUT
DX. 764                                                               Print out from TSDR for Trademark Reg. No. 2,015,835 for
                                                                      SWEAT IT OUT
DX. 765                                                               Print out from TSDR for Trademark Reg. No. 2,294,445 for
                                                                      SWEAT IT OUT
DX. 766                                                               Print out from TSDR for Trademark Reg. No. 2,766,572 for
                                                                      SWEAT IT OUT
DX. 767                                                               SWEAT IT OUT Labels
DX. 768 NIKE-00046805        NIKE-00046807                            www.sweatitout.com - Compression Shorts & Tights - Why Wear
                                                                      Compression Shorts
                                                                      http://web.archive.org/web/20150418005715/http:/www.sweatitout.
                                                                      com/products/compression-shorts-tights.html
DX. 769                                                               Nike's Mission Statement
                                                                      https://about.nike.com/




                                                               45
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 46 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date         Description
DX. 770 NIKE-00046816        NIKE-00046818                         www.sweatitout.com True Compression
                                                                   https://web.archive.org/web/20150309024552/http://www.sweatitou
                                                                   t.com/
DX. 771 NIKE-00046825        NIKE-00046827                         www.sweatitout.com 1900AK Performance Compression Tights
                                                                   http://web.archive.org/web/20150419055759/http://www.sweatitout
                                                                   .com/products/compression-shorts-tights/1900ak-performance-
                                                                   compression-tights.html
DX. 772 NIKE-00046882        NIKE-00046884                         Nike Pro Cool Compression Men's Tights - Nike.com
                                                                   https://web.archive.org/web/20160422053844/http://store.nike.com/
                                                                   us/en_us/pd/pro-cool-compression-tights/pid-10738142/pgid-
                                                                   11177416
DX. 773 LTX_EDPA_00036218                                          Lontex Sales by Item Detail - January through December 2019
DX. 774                                                  4/28/2009 Restrigration Certificate for Trademark Registration No. 3,611,406

DX. 775                                                               Images of Sweat it Out Clothing
DX. 776                                                               Images of Sweat it Out Clothing
DX. 777                                                               Images of Sweat it Out Clothing
DX. 778 MARKSMEN-00000029                                             Lontex Corp. Invoice No. 39740
DX. 779 MARKSMEN-00000034                                             SWEAT IT OUT Brochure Used by Professional Sports Teams
DX. 780                                                               Sweat it Out website - About Lontex Corp
DX. 781                                                               www.sweatitout.com - Style 3016 - Foreman Elbow Support for
                                                                      Children
DX. 782                                                               Handwritten notes re Server
DX. 783                                                               Sales Spreadsheet
DX. 784                                                               Sales Spreadsheet
DX. 785                                                               Screaming Frog - How Accurate Are Website Traffic Estimators?
                                                                      https://www.screamingfrog.co.uk/how-accurate-are-website-traffic-
                                                                      estimators/




                                                               46
                    Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 47 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates        End Bates                    Date         Description
DX. 786                                                            SimilarWeb vs SEMrush Traffic Analytics - Website Traffic
                                                                   Comparison Case Study
                                                                   https://www.mobidea.com/academy/similarweb-vs-semrush-website-
                                                                   traffic/
DX. 787                                                            Similar Web - Funnel Analysis
                                                                   https://support.similarweb.com/hc/en-us/articles/360001811838-
                                                                   Funnel-Analysis
DX. 788                                                            Similar Web - Our Customers
                                                                   https://www.similarweb.com/corp/clients/
DX. 789                                                   8/5/1986 Trademark Registration No. 1,404,162 for Hold Me Tight
DX. 790                                                  12/1/1987 Trademark Registration No. 1,467,473 for Elsatough
DX. 791                                                            Sweat It Out Webpage - Gear up at Sweat it Out!
DX. 792                                                            Sweat It Out Webpage - Gear up at Sweat it Out!
DX. 793                                                  4/23/2015 Sweatitout.com - Improved Posture Compression Shirts and
                                                                   Football, Baseball & Basketball Compression Sleeves
DX. 794                                               Jan 2020     US Consumer Electronics Report
DX. 795                                                            Similar Web - Partner and Compete: How Nike and Adidas are
                                                                   Running to Keep Up with Online Giants
DX. 796                                                            Nike Business Performance Trends Chart: Feb 2020 - July 2020
DX. 797                                                            Nikys-sports.com - Nike Men's 6" Shorts Style # 703084
DX. 798                                                  8/27/2020 store.nike.com - Women's bottoms
DX. 799                                                  8/27/2020 store.nike.com - Men's clothing
DX. 800                                                  8/27/2020 store.nike.com - Women's clothing
DX. 801                                                  8/27/2020 store.nike.com - Men's clothing
DX. 802                                                            Duff & Phelps - 2016 Valuation Handbook Industry Cost of Capital

DX. 803                                                  6/17/2020 Wordstream - Google Ads Benchmarks for YOUR Industry
                                                                   [Updated!]
DX. 804                                                            Muscle and Fitness - Lower Bodyweight Linked to Reduced
                                                                   Alzheimers Risk




                                                               47
                    Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 48 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates        End Bates                    Date         Description
DX. 805                                                            Muscle and Fitness - Lower Bodyweight Linked to Reduced
                                                                   Alzheimers Risk
DX. 806                                                            Linkedin Profile of Ben Bechtel - VP of Digital Marketing at
                                                                   1SEO.com
DX. 807                                                   1/4/2019 Hypebeast - Lontex Sues Nike for Copying its Cool Compression
                                                                   Line
DX. 808                                                  8/18/2020 Ipmetrics: Intellectual Property Consulting - Trademark
                                                                   Infringement
DX. 809                                               July 2010    Ipmetrics: Intellectual Property Consulting - Case Study Economic
                                                                   Damages and Profit Apportionment Trademark Litigation
DX. 810                                               November Ipmetrics: Intellectual Property Consulting - An Overview of
                                                      2010         Trademark Infringement Damages
DX. 811                                                   6/8/2015 Order Granting in Part and Denying in Part Defendant's Motion for
                                                                   Summary Judgement and Defendant's Motion to Exclude Testimony
                                                                   of David Drews - Oculu, LLC v. Oculus VR, Inc.
DX. 812                                                  12/3/2015 Declaration of David Drews in Support of General Motors LLC's
                                                                   Motion for Summary Judgement - Cue, Inc. v. General Motors LLC

DX. 813                                                 11/20/2019 Lensa.com - Nike Associate Product Line Manager Job Description
                                                                   for Job in Portland, OR
DX. 814                                                            Paper List Showing the List Development, Sales, Brand, Design,
                                                                   Materials, Product Integrity, PCC, and Product
DX. 815                                                            Chart Showing Style, Style Description, Quantity, Gross Sales,
                                                                   Discounts, Net Sales, and COGs
DX. 816                                                  2/13/2020 Email Chain from Norman Lehrer to Megan Michaels re Potential
                                                                   Subpoena re Lontex v. Nike
DX. 817                                                  1/31/2020 Email from Jodi Thomas with Attached Objections from Lontex
                                                                   Corp re Subpoena Served on Norman Lehrer
DX. 818                                                  7/16/2019 Combined Declaration of Use and/or Excusable
                                                                   Nonuse/Application for Renewal of Registration of a Mark under
                                                                   Sections 8 & 9 SWEAT IT OUT Logo



                                                               48
                    Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 49 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates        End Bates                    Date        Description
DX. 819                                                 5/28/2019 Combined Declaration of Use and/or Excusable
                                                                  Nonuse/Application for Renewal of Registration of a Mark under
                                                                  Sections 8 & 9 SWEAT IT OUT Logo
DX. 820                                                  2/6/2019 Combined Declaration of Use and/or Excusable
                                                                  Nonuse/Application for Renewal of Registration of a Mark under
                                                                  Sections 8 & 9 for SWEAT IT OUT Logo
DX. 821                                                 3/10/2020 Linkedin Profile of Parker Mangum - Global Product Line Manager -
                                                                  Women's Running Apparel at Nike
DX. 822                                                11/27/2019 David Boerner - Jordan Product Descriptions for Nike Global Sales

DX. 823                                                   5/8/2013 Westlaw - Opinion and Order of Denise Cote, District Judge - J.T.
                                                                   Colby & Company, Inc. v. Apple Inc.
DX. 824                                                            List of Documents Considered with Confidential Attorneys' Eyes
                                                                   Only Designation
DX. 825                                                            Meyer Report Section V.A.3 and Attachment 5 - List of
                                                                   Apportionment of Profits/Example Nike Contributions, Top 10
                                                                   Accused Products
DX. 826                                                  5/31/2016 List of all Spring 2017 Nike Pro Cool Products
DX. 827                                                 12/10/2019 Linkedin Profile of Neil Munro - Global Product Nike
DX. 828                                                            Picture of Shorts, Men's 838063-010, Large, from 2017
DX. 829                                                  10/1/2019 Receipt from Modell's Sporting Goods
DX. 830                                                            Picture of Athletic Shorts
DX. 831                                                            Lontex Black Support Short
DX. 832                                                            Lontex Short Sleeve Shirt for Children
DX. 833                                                            Lontex Tights for Children
DX. 834                                                  2/28/2017 ReleaseWire - Spring Athletes Buy the 1900SL Thigh, Groin & Hip
                                                                   Support Shorts from SWEAT IT OUT
DX. 835                                                   7/1/2016 Sweatitout.com - Prices
DX. 836                                                   1/1/2019 Sweatitout.com - Prices
DX. 837                                                            List of Lontex Invoices from 2013




                                                               49
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 50 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                    Date            Description
DX. 838                                                                   Sweatitout.com - Total Orders Received Per Year and Per Month
                                                                          From 1999-2018
DX. 839                                                                   List of Products
DX. 840                                                                   Sweat It Out Athletic Pants
DX. 841                                                      8/14/2013 PRWeb - SWEAT IT OUT Now Featuring Clothing with Coolmax
                                                                       Technology
DX. 842                                                      11/5/2019 Calameo - SWEAT IT OUT Has Just Announced New Reasons to
                                                                       Consider Compression Clothing that Can be Viewed on Their
                                                                       Website
DX. 843                                                      11/5/2019 SBWire - The Small Business Newswire Press Releases - SWEAT
                                                                       IT Out Retails Compression Gear for Men and Women Online
DX. 844                                                      11/5/2019 SBWire - The Small Business Newswire Press Releases - SWEAT
                                                                       IT Out Shares Information on Exercise Times
DX. 845                                                                Sweat it Out Small Label

DX. 846                                                               Jeff Anderson Appendix A - Qualifications
DX. 847                                                               Jeff Anderson Exhibits 1 - 50
DX. 848                                                               Expert Report of Matthew Ezell Exhibits A-D
DX. 849                                                               Expert Report of Paul Meyer Exhibits A-B
DX. 850                                                               Expert Report of Hal Poret Exhibits A-E
DX. 851                                                               Expert Report of Carol Scott Exhibit 1 - 7, Appendix A
DX. 852 NIKE-00046958        NIKE-00046961                  3/20/2013 Nike News - Introducing the Nike Pro Combat Hypercool
                                                                      Compression Speed Top
                                                                      https://news.nike.com/news/introducing-the-nike-pro-combat-
                                                                      hypercool-compression-speed-top
DX. 853 NIKE-00046973        NIKE-00046976                 10/16/2013 Nike News - Nike Hyperwarm Technology: Embracing the
                                                                      Elements
                                                                      https://news.nike.com/news/nike-hyperwarm-technology-embracing-
                                                                      the-elements




                                                                   50
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 51 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date            Description
DX. 854 NIKE-00047009        NIKE-00047011                            Academy - McDavid Adults' Ucool Compression Leg Sleeve 2 -
                                                                      Pack
                                                                      https://www.academy.com/shop/pdp/mcdavid-adults-
                                                                      ucool%E2%84%A2- compression-leg-sleeves-2-
                                                                      pack#repChildCatid=3420390
DX. 855 NIKE-00046885        NIKE-00046887                9/6/2015    Wayback Machine print out of - Nike.com - Nike Pro Long Sleeve
                                                                      Shirt Style 703088
                                                                      https://web.archive.org/web/20150906084928/http:/store.nike.com/
                                                                      us/en_us/pd/pro-cool-compression-long-sleeve-shirt/pid-
                                                                      10300565/pgid-11042822
DX. 856 NIKE-00046888        NIKE-00046890                9/6/2015    Wayback Machine print out of - Nike.com - Nike Pro 6" Shorts
                                                                      Style 70384
                                                                      https://web.archive.org/web/20150906070703/http:/store.nike.com/
                                                                      us/en_us/pd/pro-6-cool-shorts/pid-10263850/pgid-10263838
DX. 857 NIKE-00046851        NIKE-00046858               8/21/2016    Wayback Machine print out of Nike.com - Tights and Shorts
                                                                      https://web.archive.org/web/20160821225013/http:/store.nike.com/
                                                                      us/en_us/pw/mens-nike-pro-compression/7puZobn
DX. 858 NIKE-00046899        NIKE-00046906               6/14/2017    Wayback Machine print out of Nike.com - Men's Shorts
                                                                      https://web.archive.org/web/20170614070634/http:/store.nike.com/
                                                                      us/en_us/pw/mens-nike-pro-compression/7puZobn
DX. 859 NIKE-00046907        NIKE-00046914                7/4/2018    Wayback Machine print out of Nike.com - Nike Pro Products
                                                                      https://web.archive.org/web/20180704164358/http:/store.nike.com/
                                                                      us/en_us/pw/mens-nike-pro-compression/7puZobn
DX. 860                                                               Lontex Short Sleeve Crew Neck Shirt - Style 2000
DX. 861                                                               Lontex Black Shorts - Style 1900PN
DX. 862                                                               Lontex Tights for Children
DX. 863                                                               Lontex Short Sleeve Shirt for Children - Style 3020
DX. 864                                                               Nike Men's Short - Style 838063-010
DX. 865                                                               Photos of a pair of Lontex Shorts
DX. 866                                                               Photos of a pair of Lontex Leggings
DX. 867                                                               Photos of a pair of Lontex Shorts



                                                               51
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 52 of 57
                                         Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                         Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                    Date            Description
DX. 868                                                                   Photos of a pair of Lontex Shorts
DX. 869                                                                   Photos of multiple pairs of Lontex Shorts
DX. 870                                                                   Photos of a pair of Lontex Shorts
DX. 871                                                                   Lontex Shorts Purchased by Marksmen
DX. 872 NIKE-00044353        NIKE-00044429                                File History for Trademark Registration No. 3,416,053 for COOL
                                                                          COMPRESSION
DX. 873 NIKE-00044430        NIKE-00044506                                File History for Trademark Registration No. 3,416,236 for COOL
                                                                          COMPRESSION
DX. 874 NIKE-00044257        NIKE-00044352                   5/10/2019    File History for Trademark Registriation Registration No. 3,611,406
                                                                          COOL COMPRESSION
DX. 875 LTX_EDPA_00007769    LTX_EDPA_00007772             12/15/2014     Email from Lontex to duggerk@coloradorockies.com and
                                                                          gehrets@coloradorockies.com re: PBATS Firday Dec. 5/14 with
                                                                          attached SWEAT IT OUT Performance Compression doc and
                                                                          Compression Socks and Leggins Document
DX. 876 LTX_EDPA_00007852    LTX_EDPA_00007858               1/21/2015    Email from Lontex to duggerk@coloradorockies.com and
                                                                          gehrets@coloradorockies.com re: Suggested Compression
                                                                          Garments to keep in your Training Room with attached SWEAT IT
                                                                          OUT Performance Compression, Compression Socks and Leggins
                                                                          Document and Lontex Brouchure
DX. 877 LTX_EDPA_00008094    LTX_EDPA_00008100             12/19/2017     Email from Lontex to duggerk@coloradorockies.com and
                                                                          gehrets@coloradorockies.com re: SWEAT IT OUT for 2018 Styles
                                                                          for your review with attached Lontex Brochure
DX. 878 LTX_EDPA_00008552    LTX_EDPA_00008553                1/3/2019    Email from Lontex to Keith Dugger re: Offer for first order of 2019
                                                                          SWEAT IT OUT COOL COMPRESSION
DX. 879 LTX_EDPA_000039570   LTX_EDPA_000039572              2/16/2013    Email from Keith Dugger to Lontex re: Skin Rash / Sweat From the
                                                                          Experts in Textiles
DX. 880 LTX_EDPA_000039590   LTX_EDPA_000039591              4/16/2013    Email from Lontex to Keith Dugger re: Invoice Copy with attached
                                                                          invoice
DX. 881 LTX_EDPA_000039609   LTX_EDPA_000039612            12/17/2013     Email from Lontex to Jim Lovell re: 2014 Catalog for SWEAT IT
                                                                          OUT Compression with attached SWEAT IT OUT Brochure




                                                                   52
                          Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 53 of 57
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #   Beg Bates              End Bates          Date        Description
DX. 882 LTX_EDPA_000039616     LTX_EDPA_000039619   2/28/2014 Email from Lontex to Keith Dugger re: SWEAT IT OUT True
                                                              Compression Garments with attached SWEAT IT OUT Brochure
DX. 883 LTX_EDPA_000039725     LTX_EDPA_000039727   4/29/2016 Email from Lontex to Keith Dugger re: New Imroved SWEAT IT
                                                              OUT Compression from MLC
DX. 890 LTX_EDPA_000039880                                    Keith Dugger Text Message
DX. 891 ROCKIES-0000259                             2/12/2020 Email from stadmin@coloradorockies.com to Keith Dugger re:
                                                              Shore Tel voice message from Nathan Efraim
DX. 892 LTX_EDPA_000039888     LTX_EDPA_000039895             Lontex Invoices
DX. 893 ROCKIES-0000374        ROCKIES-0000335       4/4/2020 Email from Ben Wagner to Keith Dugger re: Declaration for
        ROCKIES-0000326                                       SWEAT IT OUT / Efraim's Case with attachment
DX. 894 LTX_EDPA_00036382      LTX_EDPA_00036389     3/3/2020 Email from Keith Dugger to sales@sweatitout.com re: Cool
                                                              Compression with attached images of products
DX. 895 ROCKIES-0000258        ROCKIES-0000220       4/7/2020 Email from Ben Wagner to Keith Dugger re: Declaration for
        ROCKIES-0000211                                       SWEAT IT OUT / Efraim's Case with attachment
DX. 896 ROCKIES-0000171        ROCKIES-0000172       4/8/2020 Email from Ben Wagner to Keith Dugger
DX. 897 LTX_EDPA_000039977                           4/8/2020 Email from Keith Dugger to Ben Wagner re: Coolmax
DX. 898                                              4/8/2020 Declaration of Keith Dugger
DX. 899 ROCKIES-0000517        ROCKIES-00000520     3/12/2021 Email from Jodi Thomas to Ben Wagner and Keith Dugger re: T/C:
        ROCKIES-0000184        ROCKIES-00000312               Ben Wagner/Keith Dugger re: SWEAT IT OUT / Efraim's Case
        ROCKIES-0000308                                       with attachments
DX. 900 ROCKIES-0000377                             3/17/2021 Email from Keith Dugger to Jodi Thomas re: T/C: Ben
        ROCKIES-0000293                                       Wagner/Keith Dugger re: SWEAT IT OUT / Efraim's Case with
                                                              attachments
DX. 901 ROCKIES-0000507        ROCKIES-0000510      3/17/2021 Email from Ben Wagner to Keith Dugger re: Declaration for
        ROCKIES-0000130        ROCKIES-0000133                SWEAT IT OUT / Efraim's case with attachments
        ROCKIES-0000523
        ROCKIES-0000348
        ROCKIES-0000291
        ROCKIES-0000514
        ROCKIES-0000295
        ROCKIES-0000063



                                                                 53
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 54 of 57
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates               Date        Description
DX. 902 ROCKIES-0000096      ROCKIES-0000103           7/16/2021 Email from Jodi Thomas to Brian Gaffney, Ben Wagner and Keith
        ROCKIES-0000479      ROCKIES-0000279                     Dugger re: T/C - Dep Prep (Keith Dugger/Ben Wagner) with
        ROCKIES-0000271                                          attachments
DX. 903                                                 6/1/2020 Declaration of Keith Dugger
DX. 904 LTX_EDPA_000039815   LTX_EDPA_000039817        1/18/2006 Email from Nathan Efraim to Sean Cunningham re: SWEAT IT
                                                                 OUT Compression Apparel with attached Brouchure
DX. 905 LTX_EDPA_000039423                              4/7/2009 Email from Sean Cunningham to Nathn Efraim re: Dan Uggla
DX. 906 LTX_EDPA_000039426   LTX_EDPA_000039427        7/13/2009 Email from Lontex to Sean Cunningham re: Secong half of the
                                                                 Season - Help your players! With attached Brochure
DX. 907 LTX_EDPA_000039440   LTX_EDPA_000039442         3/3/2010 Email from Mike Kozak to Lontex re: Sample Delivery
DX. 908 LTX_EDPA_000039443                              3/9/2010 Email from Lontex to Mike Kozak re: Improved Posture
                                                                 Compression Shirt
DX. 909 LTX_EDPA_000039444                              3/9/2010 Email from Sean Cunningham to Nathan Efraim
DX. 910 LTX_EDPA_000039458   LTX_EDPA_000039459        3/29/2010 Email from Gene Basham to Nathn Efraim re: Shoulder
                                                                 Compression
DX. 911 LTX_EDPA_000039464   LTX_EDPA_000039465        4/10/2010 Email from Sean Cunningham to Nathan Efraim re: Marlins
DX. 912 LTX_EDPA_000039472                              5/7/2010 Email from Gene Basham to Nathn Efraim re: Compression Shirt
DX. 913 LTX_EDPA_000039497   LTX_EDPA_000039498        6/13/2011 Email from Sean Cunninghma to Lontex re: Visit to Philadelphia
                                                                 June 14-16, 2011
DX. 914 LTX_EDPA_000039507   LTX_EDPA_000039508        2/11/2012 Email from Lontex to Sean Cunningham re: Hanley Ramirez -
                                                                 Shoulder
DX. 915 LTX_EDPA_000039518   LTX_EDPA_000039519        3/19/2012 Email from Lontex to Sean Cunningham and Mike Kozak re: Skin
                                                                 Rash Problems
DX. 916 LTX_EDPA_000039531   LTX_EDPA_000039534        3/27/2012 Email from Sean Cunningham to Lontex re: Delivery of sample for
                                                                 Hanley Ramirez - Shoulder
DX. 917 LTX_EDPA_000039541   LTX_EDPA_000039542        4/11/2012 Email from Sean Cunningham to Lontex re: Stanton & Morrison
                                                                 1900SLCP-Knee
DX. 918 LTX_EDPA_000039554                             7/15/2012 Email from Sean Cunningham to Lontex re: Marlins
DX. 919 LTX_EDPA_000039568   LTX_EDPA_000039569        2/15/2013 Email from Lontex to Sean Cunningham re: Skin Rash / Sweat
                                                                 From the Experts in Textiles




                                                              54
                      Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 55 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates          Date        Description
DX. 920 LTX_EDPA_000039575   LTX_EDPA_000039576   3/21/2013 Email from Lontex to Sean Cunningham re: Regular Beginning
                                                            Soon
DX. 921 LTX_EDPA_000039587                        4/15/2013 Email from Sean Cunningham to Lontex re: Marlins
DX. 922 LTX_EDPA_000039604                         9/8/2013 Email from Sean Cunningham to Lontex re: Marlins
DX. 923 LTX_EDPA_000039613                         1/9/2014 Email from Lontex to Sean Cunningham re: Looking ahead for a
                                                            great 2014 Season
DX. 924 LTX_EDPA_000039626                        3/23/2014 Email from Sean Cunningham to Lontex re: Marlins
DX. 925 LTX_EDPA_000039632   LTX_EDPA_000039633    4/2/2014 Email from Sean Cunningham to Lontex re: Size: Marlins
DX. 926 LTX_EDPA_00007765                        12/15/2014 Email from Lontex to Sean Cunningham and Mike Kozak re:
                                                            PBATS Friday Dec. 5/14
DX. 927 LTX_EDPA_00007845    LTX_EDPA_00007846    1/21/2015 Email from Lontex to Sean Cunningham and Mike Kozak re:
                                                            Suggested Compression Garments to keep in your training room
DX. 928 LTX_EDPA_000039660   LTX_EDPA_000039661   3/17/2015 Email from Sean Cunningham to Lontex re: Friday March 20, 2015

DX. 929 LTX_EDPA_000039668   LTX_EDPA_000039669          4/17/2015 Email from Sean Cunningham to Lontex re: New & Improved: 2
                                                                   Styles you must see. Visit 4/21 - 4/23
DX. 930 LTX_EDPA_000039684   LTX_EDPA_000039685          7/15/2015 Email from Sean Cunningham to Lontex re: Visit to Phillies 7/17 -
                                                                   7/19/15 & New Styles
DX. 931 LTX_EDPA_000039701                               2/17/2016 Email from Lontex to Sean Cunningham re: samples we discussed
                                                                   shipping today
DX. 932 LTX_EDPA_000039874   LTX_EDPA_000039877                    Various invoices from Marling from 2010-2014
DX. 933 LTX_EDPA_00003355                                3/21/2016 Lontex Invoices
DX. 934 LTX_EDPA_00007958    LTX_EDPA_00007959           5/19/2016 Email from Lontex to dluepker@marlins.com re: Welcome to
                                                                   Philadelphia
DX. 935 LTX_EDPA_000039904   LTX_EDPA_000039910          5/18/2020 Email from Ben Wagner to Spcwpb@aol.com re: SWEAT IT OUT
                                                                   Declaration from Efraim with attached Declaration
DX. 936 LTX_EDPA_000039956   LTX_EDPA_000039962          5/18/2020 Email from Spcwpb@aol.com to Ben Wagner re: SWEAT IT OUT
                                                                   Declaration from Efraim with attached Declaration
DX. 937 LTX_EDPA_000039916   LTX_EDPA_000039917          6/30/2020 Email from Ben Wagner to Spcwpb@aol.com re: SWEAT IT OUT
                                                                   Declaration from Efraim with attached Declaration




                                                               55
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 56 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates          Date        Description
DX. 938 LTX_EDPA_000039913   LTX_EDPA_000039915   5/28/2020 Email from Ben Wagner to Spcwpb@aol.com re: SWEAT IT OUT
                                                            recording testimony on Zoom for Efraim
DX. 940 NIKE-00047006        NIKE-00047008                  Academey Sports - McDAvid Adults' ucool Compression Arm
                                                            Sleeve
                                                            https://www.academy.com/shop/pdp/mcdavid-adults-
                                                            ucool%E2%84%A2-compression-arm-
                                                            sleeves#repChildCatid=3422824
DX. 941 NIKE-00046989        NIKE-00046993                  Walmart.com - SENFLOCO - Senfloco Women's Cool
                                                            Compression Fit Terylene Spandex Tight Pants for Sport Training
                                                            https://www.walmart.com/ip/Senfloco-Women-s-Cool-Compression-
                                                            Fit-Terylene- Spandex-Tight-Pants-for-Sport-Training/651805875

DX. 942 NIKE-00046985        NIKE-00046985                            Amazon.com - Compression Pants & Shorts
                                                                      https://www.amazon.com/stores/page/86131587A-897D-4BEB-
                                                                      9517- EDDF6E758103?ingress=2&visitld=a31afc58-7191-42a9-
                                                                      a9f0-0595db4ccc8f&ref_=b1_dp_s_web_1050403201
DX. 943 NIKE-00046979        NIKE-00046984                            Adidas Women's Pants
                                                                      https://www.adidas.com/us/women-pants
DX. 944 NIKE-00046977        NIKE-00046978                            Adidas Climacool Pants
                                                                      https://www.adidas.com/us/climacool-compression
DX. 945 NIKE-00046955        NIKE-00046955                            Wayback Machine print out of - Nike.com - Nike Pro 9" Shorts
                                                                      Style 703086-010
                                                                      https://web.archive.org/web/20150906092137/http://store.nike.com/
                                                                      us/en_us/pd/pro-9-cool-shorts/pid-10263840/pg id-10263841
DX. 946 NIKE-00046949        NIKE-00046951                            Wayback Machine print out of - Nike.com - Nike Men's Tights
                                                                      Style 703098
                                                                      https://web.archive.org/web/20150905202443/http://store.nike.com/
                                                                      us/en_us/pd/pro-cool-tights/pid-10263847/pgid-10263846




                                                               56
                        Case 2:18-cv-05623-MMB Document 285 Filed 07/30/21 Page 57 of 57
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #   Beg Bates            End Bates                Date            Description
DX. 947 NIKE-00046943        NIKE-00046945                            Wayback Machine print out of - Nike.com - Nike Men's Shirt Style
                                                                      703094-100
                                                                      https://web. archive.org/web/20150906040605/http://store.n
                                                                      ike.com/us/en_us/pd/pro-cool-compression-sh irt/pid-10276912/pg
                                                                      id-11042821
DX. 948 NIKE-00046940        NIKE-00046942                            Wayback Machine print out of - Nike.com - Nike Men's Tank Top
                                                                      Style 703096-100
                                                                      https://web.archive.org/web/20150905141746/http://store.nike.com/
                                                                      us/en_us/pd/pro-cool-compression-tank-top/pid-10276914/pg id-
                                                                      10967919
DX. 949 NIKE-00046932        NIKE-00046939                            store.nike.com - Pro Training Clothing
                                                                      https://web.archive.org/web/2015090565346/http:/store.nike.com/us
                                                                      /en_us/pw/mens-nike-pro-training-clothing/7puZbgdZ7u9Z9hk
DX. 950 NIKE-00046928        NIKE-00046931                            Nike Men's Clothing
                                                                      https://web.archive.org/we
                                                                      b/20150905060409/http://www.nike.com/us/en_us/c/men
DX. 951 NIKE-00046915        NIKE-00046917                            Nike Shoe, Clothing & Gear
                                                                      https://web.archive.org/web/20150905062356Uhttp://store.nike.co
                                                                      m/us/en_us/?ipp=120




                                                               57
